Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

by and among

Cendant Corporation,

Travelport Inc.

and

TDS Investor LLC

Dated as of June 30, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT is made and entered into and effective as of the 30th
day of June, 2006, by and among Cendant Corporation, a Delaware corporation
(“Seller”), Travelport Inc. (formerly, Cendant Travel Distribution Services
Group, Inc.), a Delaware corporation and an indirect wholly-owned subsidiary of
Seller (the “Company”), and TDS Investor LLC, a Delaware limited liability
company (“Buyer”).

RECITALS

WHEREAS, Seller beneficially owns all of the issued and outstanding shares of
common stock, par value $0.01 per share (the “Shares”), of the Company;

WHEREAS, the Shares constitute all of the issued and outstanding equity
securities of the Company; and

WHEREAS, Buyer desires to purchase, and Seller desires to cause the sale to
Buyer of, the Shares, upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth in this Agreement. In addition, for purposes of this
Agreement, the following terms, when used in this Agreement, shall have the
meanings assigned to them in this Section 1.1.

“Action” means any action, claim, complaint, investigation, petition, suit,
arbitration or other proceeding, whether civil or criminal, at law or in equity
by or before any arbitral body of competent jurisdiction or Governmental Entity.

“Acquired Companies” means, collectively, the Company and its Subsidiaries.

“Actually Realized,” with respect to a Tax Benefit, shall mean the time that any
refund of Taxes is actually received or applied against other Taxes due, or at
the time of the filing of a Tax Return (including any Tax Return relating to
estimated Taxes) on which a loss, deduction or credit or increase in basis is
applied to reduce the amount of Taxes that would otherwise be payable.



--------------------------------------------------------------------------------

“Affected Employees” shall have the meaning set forth in Section 4.2(a).

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” means this Agreement, as the same may be amended or supplemented,
together with all Exhibits and Schedules attached hereto.

“Balance Sheet” means the audited combined balance sheet of the Acquired
Companies as of December 31, 2005 included in the Financial Statements.

“Balance Sheet Date” means December 31, 2005.

“Bastion” means Bastion Surety Limited, a private company limited by shares,
with registered number 05 360879, and an indirect Subsidiary of the Company.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are required to be closed in New York, New York.

“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.

“Capex Budget” shall have the meaning set forth in Section 4.1(a)(vii).

“Cendant Separation Agreement” means the Separation and Distribution Agreement
to be entered into by and among Seller, the Company, Realogy and Wyndham with
respect to the separation of Seller into four separate companies.

“CFHC” shall have the meaning set forth in Section 2.1(a).

“Closing” shall have the meaning set forth in Section 2.2(a).

“Closing Consideration” shall have the meaning set forth in Section 2.1(b).

“Closing Date” shall have the meaning set forth in Section 2.2(a).

“Closing Indebtedness” means the Travelport Facility and the other Indebtedness
(other than Indebtedness of the type described in clause (ii)(A) of the
definition of Indebtedness) of the Acquired Companies outstanding at the
Closing.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the recitals to this Agreement.

 

2



--------------------------------------------------------------------------------

“Company Contracts” shall have the meaning set forth in Section 3.2(n)(i).

“Company Disclosure Letter” means the disclosure letter of the Company referred
to in, and delivered to Buyer pursuant to, this Agreement.

“Company Intellectual Property” means the Intellectual Property owned or
licensed from third parties by any Acquired Company.

“Company Leases” shall have the meaning set forth in Section 3.2(k).

“Company Plan” means each Plan (other than a Seller Plan which will remain a
Seller Plan after the Closing Date) that is maintained, sponsored, contributed
to or required to be contributed to or entered into by any Acquired Company for
the benefit of any current or former employee, officer or other service provider
of any of the Acquired Companies or as to which any Acquired Company has any
present or future liability.

“Confidentiality Agreement” means the Confidentiality Agreement between Seller,
the Company and Blackstone Partners V LLC, dated April 28, 2006, as amended from
time to time.

“Contract” means any binding contract, agreement, commitment, franchise,
indenture, lease, purchase order, license, note, bond or mortgage.

“Copyrights” means all U.S. and foreign copyrights (including all registrations
and applications to register the same, and all unregistered copyrights) and
copyrightable works.

“Current Assets,” with respect to the Acquired Companies, means, as of the
opening of business on the applicable date, (i) current assets as set forth on
the consolidated balance sheet of the Company (other than cash and cash
equivalents) minus (ii) the current portion of any deferred Tax asset and income
Tax receivable reflected on such consolidated balance sheet.

“Current Liabilities,” with respect to the Acquired Companies, means, as of the
opening of business on the applicable date, (i) current liabilities as set forth
on a consolidated balance sheet of the Company minus (ii) to the extent such
item would otherwise be included in Current Liabilities, the sum of (u) the
aggregate principal outstanding plus accrued and unpaid interest under the
Travelport Facility and the other Closing Indebtedness, if any, and any
liabilities or obligations (including costs) incurred at the request of Buyer in
connection with the Financing plus (v) any deferred Tax liabilities and income
Taxes payable reflected on such consolidated balance sheet plus (w) any
Indebtedness reflected on such consolidated balance sheet plus (x) the GTA
Bonus, the Project Austin Costs, the Restructuring Costs, the Retention
Payments, the Severance Costs, the M&A Costs and the Project Nova Costs
reflected on such consolidated balance sheet plus (y) any and all liabilities
and obligations under the Orbitz Tax Agreement for which Buyer and its
Affiliates are indemnified pursuant to Section 4.15(g)(ii) plus (z) any

 

3



--------------------------------------------------------------------------------

other liabilities or obligations of the Acquired Companies for which Seller or
any of its current or former Affiliates (other than the Acquired Companies) is
liable to the Acquired Companies pursuant to the Cendant Separation Agreement or
this Agreement.

“Damages” means actual damages, losses, liabilities, claims, reasonable
attorneys fees and expenses, interest, penalties, judgments and settlements.

“Debt Financing” shall have the meaning set forth in Section 3.3(g)(i).

“Debt Commitment Letter” shall have the meaning set forth in Section 3.3(g)(i).

“Dispute Notice” shall have the meaning set forth in Section 2.3(c)(iv).

“Encumbrance” means any lien, encumbrance, security interest, option, pledge,
mortgage, deed of trust, hypothecation, conditional sale or restriction on
transfer of title or voting, whether imposed by agreement, law, equity or
otherwise.

“Equity Commitment Letters” shall have the meaning set forth in
Section 3.3(g)(i).

“Equity Financing” shall have the meaning set forth in Section 3.3(g)(i).

“Environmental Laws” shall have the meaning set forth in Section 3.2(p)(ii).

“Equity Interests” means any share capital, capital stock, partnership or
limited liability company interest or other equity or voting interest or any
security or evidence of Indebtedness convertible into or exchangeable for any
share capital, capital stock, partnership or limited liability company interest
or other equity interest, or any right, warrant or option to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

“Estimated Closing Adjustment” shall have the meaning set forth in
Section 2.3(b).

“Estimated Closing Indebtedness” shall have the meaning set forth in
Section 2.3(a).

“Estimated Company Portion Retention Payments” shall have the meaning set forth
in Section 2.3(a).

“Estimated Company Portion Retention Payments Payment” shall have the meaning
set forth in Section 2.3(b).

 

4



--------------------------------------------------------------------------------

“Estimated GTA Bonus” shall have the meaning set forth in Section 2.3(a).

“Estimated GTA Bonus Payment” shall have the meaning set forth in
Section 2.3(b).

“Estimated M&A Costs” shall have the meaning set forth in Section 2.3(a)

“Estimated M&A Cost Payments” shall have the meaning set forth in
Section 2.3(b).

“Estimated Net Working Capital” shall have the meaning set forth in
Section 2.3(a).

“Estimated PA Costs” shall have the meaning set forth in Section 2.3(a).

“Estimated PA Cost Payment” shall have the meaning set forth in Section 2.3(b).

“Estimated Project Nova Costs” shall have the meaning set forth in
Section 2.3(a).

“Estimated Project Nova Cost Payment” shall have the meaning set forth in
Section 2.3(b).

“Estimated Restructuring Costs” shall have the meaning set forth in
Section 2.3(a).

“Estimated Restructuring Cost Payment” shall have the meaning set forth in
Section 2.3(b).

“Extraordinary Transaction Taxes” mean Taxes attributable to any transaction of
any Acquired Company that is caused or permitted by Buyer to occur or be deemed
to occur on the Closing Date after the Closing.

“Final Adjustments” means the Final Net Working Capital Adjustment, the Final
Closing Indebtedness Adjustment, the Final Company Portion Retention Payments
Adjustment, the Final GTA Bonus Adjustment, the Final PA Costs Adjustment, Final
M&A Costs Adjustment, Final Project Nova Costs Adjustment and the Final
Restructuring Costs Adjustment.

“Final Amounts” shall have the meaning set forth in Section 2.3(e).

“Final Closing Balance Sheet” shall have the meaning set forth in
Section 2.3(e).

 

5



--------------------------------------------------------------------------------

“Final Closing Indebtedness” shall have the meaning set forth in Section 2.3(e).

“Final Closing Indebtedness Adjustment” shall have the meaning set forth in
Section 2.3(k).

“Final Company Portion Retention Payments” shall have the meaning set forth in
Section 2.3(e).

“Final Company Portion Retention Payments Adjustment” shall have the meaning set
forth in Section 2.3(g).

“Final GTA Bonus” shall have the meaning set forth in Section 2.3(e).

“Final GTA Bonus Adjustment” shall have the meaning set forth in Section 2.3(h).

“Final M&A Costs” shall have the meaning set forth in Section 2.3(e).

“Final M&A Costs Adjustment” shall have the meaning set forth in Section 2.3(l).

“Final Net Working Capital” shall have the meaning set forth in Section 2.3(e).

“Final Net Working Capital Adjustment” shall have the meaning set forth in
Section 2.3(f).

“Final PA Costs” shall have the meaning set forth in Section 2.3(e).

“Final PA Costs Adjustment” shall have the meaning set forth in Section 2.3(i).

“Final Project Nova Costs” shall have the meaning set forth in Section 2.3(e).

“Final Project Nova Costs Adjustment” shall have the meaning set forth in
Section 2.3(m).

“Final Restructuring Costs” shall have the meaning set forth in Section 2.3(e).

“Final Restructuring Costs Adjustment” shall have the meaning set forth in
Section 2.3(j).

“Financial Statements” means, collectively, (i) the audited combined balance
sheet of the Acquired Companies as of December 31, 2005, 2004 and 2003 and the
audited combined statements of income and cash flows of the Acquired Companies
for each of the three years in the period ended December 31, 2005, including any
notes

 

6



--------------------------------------------------------------------------------

thereto, and (ii) the unaudited combined balance sheet and unaudited combined
statements of income and cash flows of the Acquired Companies as of and for the
three months ended March 31, 2006.

“Financing” shall have the meaning set forth in Section 3.3(g).

“Foreign Antitrust Merger Control Laws” shall have the meaning set forth in
Section 3.1(d).

“Foreign Plan” means each Company Plan or Seller Plan, as the case may be, that
is not subject to United States Law.

“FSA” means the Financial Services Authority, an independent non-governmental
body constituted by FSMA.

“FSA Notice” means a completed notice of control (as such term is defined in
Section 178(5) of FSMA) to be submitted to the FSA, in form and substance
reasonably satisfactory to Seller, relating to Buyer’s proposed acquisition of
control (such term having the meaning ascribed thereto in Section 179 of FSMA)
of Bastion, fully compliant with the requirements of Section 182 of FSMA and
including such information and accompanied by such documents as the FSA may
require for the purposes of its consideration of such proposed acquisition of
control in accordance with Part XII of FSMA, which will be filed by Buyer with
the FSA in accordance with Section 178 of FSMA.

“FSMA” means the United Kingdom’s Financial Services and Markets Act 2000.

“GAAP” means United States generally accepted accounting principles consistently
applied throughout the periods involved. With respect to any calculation of Net
Working Capital for purposes of this Agreement, no change in accounting
principles shall be made from those used in preparing the monthly internal
balance sheets made available to Buyer in the “data room”, including, without
limitation, with respect to the nature of accounts, level of reserves or level
of accruals unless otherwise specified in this Agreement. For purposes of the
preceding sentence, “changes in accounting principles” includes all changes in
accounting principles, policies, practices, procedures or methodologies with
respect to financial statements, their classification or presentation, as well
as all changes in practices, methods, conventions or assumptions (unless
required by objective changes in underlying events or to conform with United
States generally accepted accounting principles) utilized in making accounting
estimates.

“Governmental Entity” means any United States or foreign federal, state or
municipal government, or any agency, bureau, board, commission, court,
department, tribunal or instrumentality thereof or any self regulatory authority
with similar powers.

“Governmental Filings” shall have the meaning set forth in Section 3.1(d).

 

7



--------------------------------------------------------------------------------

“GTA Bonus” means an amount equal to $20,400,000 minus the amount paid prior to
the Closing Date by or on behalf of any of the Acquired Companies on account of
the bonus described on Section 1.1 of the Company Disclosure Letter.

“Guarantees” shall have the meaning set forth in Section 4.12.

“Hazardous Substances” means all substances defined or regulated as pollutants,
contaminants, toxic, or hazardous by any Environmental Law or any other material
that would reasonably be expected to result in liability under Environmental
Law, including without limitation, petroleum and petroleum products, friable
asbestos, lead, toxic mold, polychlorinated biphenyls, radon, and
urea-formaldehyde insulation.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the related regulations.

“Indebtedness” means, with respect to any Person, without duplication: (i) the
principal of and any premium in respect of indebtedness for borrowed money,
including any accrued interest and any cost or penalty associated with prepaying
any such indebtedness, and including any such obligations evidenced by bonds,
debentures, notes or similar obligations or any guarantee of the foregoing; and
(ii) obligations under or with respect to (A) acceptances, letters of credit or
similar arrangements obtained or entered into in the ordinary course of business
not exceeding, individually or in the aggregate, $1,000,000, (B) acceptances,
letters of credit or similar arrangements obtained or entered into other than in
the ordinary course of business or individually or in the aggregate in excess of
$1,000,000 and (C) bank guarantees and surety bonds (other than those issued for
the benefit of the Acquired Companies); provided, however, that with respect to
any Acquired Company, obligations and liabilities of the types described in
clauses (i) and (ii) above to or for the benefit of another wholly-owned (other
than director qualifying shares and similar regimes) Acquired Company shall not
constitute “Indebtedness” for purposes of this Agreement.

“Indemnity Agreement” shall have the meaning set forth in Section 4.8.

“Independent Accounting Firm” means a mutually acceptable nationally recognized
firm of independent certified public accountants, other than Ernst & Young LLP,
upon which Buyer and Seller shall have mutually agreed, or if no such firm is
available and willing to serve, then a mutually acceptable expert in public
accounting, in each case, upon which Buyer and Seller shall have mutually
agreed.

“Initial Purchase Price” shall have the meaning set forth in Section 2.1(b).

“Intellectual Property” means all Trademarks, Patents, Copyrights and Trade
Secrets and all other intellectual property rights in any jurisdiction, to the
extent recognized under the Laws of such jurisdiction.

 

8



--------------------------------------------------------------------------------

“Interim Period” means, with respect to any Straddle Period, the portion of such
Straddle Period that begins on the first day of such Straddle Period and ends on
the Closing Date.

“Investor” shall have the meaning set forth in Section 3.3(g).

“Knowledge of the Company” means the actual knowledge of Jeff Clarke, Ronald L.
Nelson, Mitch Truwit, Gordon Wilson, Ken Esterow, Daryl Raiford, Jo-Anne Kruse,
William Severance, Terry Conley, Christopher Vukelich, Eric Bock, Thomas DeMay
and Karen Klein.

“Law” means any law, statute, code, rule, regulation, order, ordinance, judgment
or decree or other pronouncement of any Governmental Entity having the effect of
law.

“Leased Real Property” shall have the meaning set forth in Section 3.2(k).

“M&A Costs” means an amount equal to $13,800,000 minus the aggregate amount paid
from May 31, 2006 until the Closing Date by or on behalf of the Acquired
Companies in respect of costs that are recorded under the Accrued Merger and
Acquisition Costs line item on the relevant combined balance sheet of the
Acquired Companies.

“Material Adverse Effect” means any changes, events or conditions that have or
would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the business, results of operations or financial
condition of the Acquired Companies, taken as a whole, or that materially
impairs the ability of Seller and the Acquired Companies to consummate the
transactions contemplated by this Agreement, other than any changes, events or
conditions resulting from: (i) general economic conditions in any of the markets
or geographical areas in which any of the Acquired Companies operates, unless
such conditions disproportionately affect the Acquired Companies in any material
respect; (ii) changes in economic conditions or the financial, banking, currency
or capital markets in general (whether in the United States or any other country
or in any international market) or changes in currency exchange rates or
currency fluctuations, unless such changes disproportionately affect the
Acquired Companies in any material respect; (iii) other conditions generally
affecting any of the industries in which the Acquired Companies operate, unless
such conditions disproportionately affect the Acquired Companies in any material
respect; (iv) acts of God, calamities, national or international political or
social conditions, including the engagement by any country in hostilities,
whether commenced before or after the date hereof, and whether or not pursuant
to the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack, unless such event disproportionately affects the
Acquired Companies in any material respect; (v) changes in Law or in GAAP (or
other generally accepted accounting principles applied by any of the Acquired
Companies) or interpretations thereof; (vi) any actions taken, or failures to
take action, or such other changes or events, in each case, to which Buyer has
expressly consented; (vii) any item

 

9



--------------------------------------------------------------------------------

or items set forth in the Company Disclosure Letter; or (viii) the announcement
or pendency of the transactions contemplated by this Agreement or the Separation
Agreements, including by reason of the identity of Buyer or any communication by
Buyer regarding the plans or intentions of Buyer with respect to the conduct of
the business of any of the Acquired Companies.

“Net Working Capital” means Current Assets minus Current Liabilities.

“Orbitz Tax Agreement” shall have the meaning set forth in Section 4.15(g)(ii).

“Organizational Documents” means the documents by which any Person (other than
an individual) establishes its legal existence or which govern its internal
affairs (including, but not limited to, certificate of incorporation,
certificate of formation, memorandum of association, articles of association,
partnership agreements, constitutional documents, by-laws or operating
agreement).

“Outside Date” shall have the meaning set forth in Section 6.1(b).

“Owned Real Property” shall have the meaning set forth in Section 3.2(k).

“Patents” means all U.S. and foreign patents and patent applications, including
divisions, continuations, continuations-in-part, reissues, reexaminations, and
any extensions thereof.

“Permits” shall have the meaning set forth in Section 3.2(p).

“Permitted Encumbrance” means (i) Encumbrances incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government Contracts, performance and return of money bonds and similar
obligations; (ii) mechanics, carriers’, workers’, repairers’, materialmen’s,
warehousemen’s and other Encumbrances which have arisen in the ordinary course
of business; (iii) Encumbrances expressly approved by Buyer; (iv) Encumbrances
for Taxes not yet delinquent or contested in good faith and for which
appropriate reserves have been established on the Financial Statements or that
arose or were created in the ordinary course of business since the Balance Sheet
Date; (v) requirements and restrictions of zoning, building and other Laws,
rules and regulations; (vi) statutory liens of landlords for amounts not yet due
and payable; (vii) liens arising under conditional sales contracts and equipment
leases with third parties entered into in the ordinary course of business;
(viii) Encumbrances set forth in any title policy or title report with respect
to Real Property that is provided to Buyer prior to the date of this Agreement
or as set forth in Section 3.2(k) of the Company Disclosure Letter; and
(ix) Encumbrances which, in the aggregate, are not reasonably likely to impair,
in any material respect, the continued use of the asset or property to which
they relate, as used on the date hereof.

 

10



--------------------------------------------------------------------------------

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust, or any other entity or organization,
including a Governmental Entity.

“Plans” means each “employee benefit plan” (within the meaning of Section 3(3)
of ERISA), including, but not limited to, each pension, profit sharing, 401(k),
severance, welfare, disability, deferred compensation, stock purchase, stock
option, other equity-based plan or arrangement, employee loan, retirement,
employment, change-in-control, retention, fringe benefit, bonus, incentive and
all other employee benefit agreements, programs, policies or other arrangements,
whether or not subject to ERISA (including any funding mechanism therefor now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise), whether formal or informal, oral or written,
legally binding or not.

“Post-Closing Tax Period” shall means any Tax period beginning after the Closing
Date.

“Pre-Closing Period Tax Return” shall have the meaning set forth in
Section 4.15(a)(i).

“Pre-Closing Tax Period” shall mean any Tax period ending on or before the
Closing Date.

“Pre-Closing Taxes” means all liabilities for Taxes of the Acquired Companies
for Pre-Closing Tax Periods and any Interim Period including any Taxes arising
from any election under Section 338(h)(10) of the Code, except for Section 338
Taxes and Extraordinary Transaction Taxes. For purposes of calculating the
liability of the Acquired Companies for Taxes of any Interim Period, the portion
of any Tax for a Straddle Period that is allocable to the Interim Period shall
be deemed to equal: (i) in the case of Taxes based upon or related to income,
gain or receipts, the amount that would be payable if the Straddle Period had
ended on the Closing Date and the books of the Acquired Companies were closed as
of the close of such date; provided, however, that depreciation, amortization
and cost recovery deductions will be taken into account in accordance with the
principles of clause (iii) below; (ii) in the case of Taxes imposed on specific
transactions or events, Taxes imposed on specific transactions or events
occurring on or before the Closing Date; and (iii) in the case of Taxes imposed
on a periodic basis, or in the case of any other Taxes not covered by clauses
(i) or (ii) above, the amount of such Taxes for the entire Straddle Period
multiplied by a fraction (a) the numerator of which is the number of calendar
days in the period ending on the Closing Date and (b) the denominator of which
is the number of calendar days in the entire Straddle Period.

“Preliminary Closing Balance Sheet” shall have the meaning set forth in
Section 2.3(c)(i).

“Preliminary Closing Indebtedness” shall have the meaning set forth in
Section 2.3(c)(iii).

 

11



--------------------------------------------------------------------------------

“Preliminary Closing Statement” shall have the meaning set forth in
Section 2.3(c).

“Preliminary Company Portion Retention Payments” shall have the meaning set
forth in Section 2.3(c)(iii).

“Preliminary GTA Bonus” shall have the meaning set forth in Section 2.3(c)(iii).

“Preliminary M&A Costs” shall have the meaning set forth in Section 2.3(c)(iii).

“Preliminary Net Working Capital” shall have the meaning set forth in
Section 2.3(c)(iii).

“Preliminary PA Costs” shall have the meaning set forth in Section 2.3(c)(iii).

“Preliminary Project Nova Costs” shall have the meaning set forth in
Section 2.3(c)(iii).

“Preliminary Restructuring Costs” shall have the meaning set forth in
Section 2.3(c)(iii).

“Project Austin Costs” means an amount equal to $56,200,000 minus the aggregate
amount paid prior to the Closing Date by or on behalf of the Acquired Companies
in connection with the technology project described on Section 1.1 of the
Company Disclosure Letter.

“Project Nova Costs” means an amount equal to $53,779,000 minus the aggregate
amount paid prior to the Closing Date by or on behalf of the Acquired Companies
in connection with operating expenses related to the separation of the Acquired
Companies from the Seller described in Section 1.1 of the Company Disclosure
Letter.

“Purchase Price” shall have the meaning set forth in Section 2.3(n).

“Real Property” means, collectively, the Owned Real Property and the Leased Real
Property.

“Realogy” means Realogy Corporation, a Delaware corporation.

“Reference Net Working Capital” means negative $400,000,000.

“Released Parties” shall have the meaning set forth in Section 4.12.

 

12



--------------------------------------------------------------------------------

“Representatives” shall include Blackstone Management Partners V LLC, its
Affiliates and their various respective directors, officers, employees and legal
and accounting advisors and potential sources of debt financing.

“Required Amount” shall have the meaning set forth in Section 3.3(g)(iii).

“Restructuring Costs” means an amount equal to $17,000,000 minus the aggregate
amount paid prior to the Closing Date by or on behalf of the Acquired Companies
in connection with the restructuring project described in Section 1.1 of the
Company Disclosure Letter.

“Retention Letter” shall have the meaning set forth in Section 4.3.

“Retention Payment” shall have the meaning set forth in Section 4.3.

“Section 338 Elections” shall have the meaning set forth in Section 4.15(c).

“Section 338 Taxes” means the difference between (x) the amount of Taxes payable
by Seller or its Affiliates or the Acquired Companies for the Tax period or year
in which the Closing occurs and (y) the amount of Taxes that would have been
payable by Seller or its Affiliates for the Acquired Companies for such Tax year
or period if no Section 338 Elections had been made with respect to any Acquired
Company.

“Section 338(h)(10) Companies” shall have the meaning set forth in
Section 4.15(c).

“Section 338(h)(10) Elections” shall have the meaning set forth in
Section 4.15(c).

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

“Seller Consolidated Returns” shall have the meaning set forth in
Section 4.15(a).

“Seller Plans” means each Plan (other than a Company Plan) that is maintained,
sponsored, contributed to or required to be contributed to or entered into by
Seller and its Affiliates for the benefit of any current or former employee,
officer or other service provider of any of the Acquired Companies.

“Separation Agreements” means (in each case in substantially the form provided
to Buyer prior to the execution hereof) the Cendant Separation Agreement,
together with a tax sharing agreement, a transition services agreement and the
other agreements to be entered into among Seller or any of its Subsidiaries,
certain current and former Affiliates of Seller, and the Company in connection
with the transactions contemplated by the Cendant Separation Agreement.

 

13



--------------------------------------------------------------------------------

“Severance Costs” means the severance costs payable to the former employees
identified on Section 1.1 of the Company Disclosure Letter.

“Shares” shall have the meaning set forth in the recitals to this Agreement.

“Specified Contracts” means (A) Contracts with outside service providers
providing for payments in any 12-month period of more than $10,000,000,
(B) airline content agreements, (C) multinational subscriber agreements,
(D) Orbitz supplier link agreements and (E) Orbitz airline charter associate
agreements.

“Straddle Period” shall mean any Tax period that includes but does not end on
the Closing Date.

“Straddle Period Tax Return” shall have the meaning set forth in
Section 4.15(a)(iii).

“Subsidiary” of any Person means, on any date, any Person (i) the accounts of
which would be consolidated with and into those of the applicable Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date or (ii) of which securities or
other ownership interests representing more than fifty percent of the Equity
Interests or more than fifty percent of the ordinary voting power or, in the
case of a partnership, more than fifty percent of the general partnership
interests or more than fifty percent of the profits or losses of which are, as
of such date, owned, controlled or held by the applicable Person or one or more
subsidiaries of such Person.

“Support Services” shall have the meaning set forth in Section 4.13.

“Surety Bonds” shall have the meaning set forth in Section 4.12.

“Tax” means any foreign, federal, state, county or local income, sales and use,
excise, franchise, occupancy, real and personal property, gross receipt, capital
stock, production, business and occupation, disability, employment, payroll,
severance, or withholding tax or other tax, duty, custom, levy, fee, assessment
or charge in the nature of (or similar to) taxes imposed by any Tax authority or
other Governmental Entity, including any interest, addition to Tax or penalties
related thereto.

“Tax Benefit” means the sum of the amount by which the actual Tax liability
(after giving effect to any alternative minimum or similar Tax) of a Person to
the appropriate Governmental Entity is reduced (including, without limitation,
by or as a result of a deduction, increase in basis, entitlement to refund,
credit, or otherwise, whether available in the current taxable year, as an
adjustment to the taxable income in any other taxable year or as a carryforward
or carryback, as applicable) as the result of a payment that gives rise to an
indemnification obligation under Section 4.15(g) plus any interest (on an
after-Tax basis) from any Governmental Entity relating to such Tax liability
less the sum of the amount by which the actual Tax liability (after giving
effect to any alternative minimum or similar Tax) of a Person to the appropriate
Governmental Entity is increased (including, without limitation, by or as a
result of the inclusion in

 

14



--------------------------------------------------------------------------------

income, loss of a deduction, decrease in basis, loss of a refund or credit, or
otherwise, whether applicable in the current taxable year or as an adjustment to
the taxable income in any other taxable year, as applicable) as a result of the
receipt of any indemnity payment received pursuant to Section 4.15(g) plus any
interest (on an after-Tax basis) from any Governmental Entity relating to such
Tax liability.

“Tax Claim” shall have the meaning set forth in Section 4.15(h)(i).

“Tax Package” means (i) a pro forma Tax Return relating to the operations of any
Acquired Company the Tax items of which are required to be reported in any
Seller Consolidated Return; and (ii) all information relating to such operations
of any Acquired Company that is reasonably necessary to prepare and file the
applicable Seller Consolidated Return.

“Tax Return” means any return, report, declaration, information return or other
document filed or required to be filed with any Tax authority with respect to
Taxes, including any amendments thereof and including any schedules or
attachments thereto.

“Terminating Contracts” shall have the meaning set forth in Section 4.11(a).

“Trade Secrets” means all U.S., state and foreign trade secrets, proprietary
know-how and other confidential and proprietary information.

“Trademarks” means all U.S. and foreign trademarks, service marks, trade names,
Internet domain names, logos, slogans and other identifiers of the source of
goods or services, together with the goodwill symbolized by any of the
foregoing, and all registrations and applications relating to the foregoing.

“Transaction Expenses” means any fees and expenses of the Acquired Companies in
connection with the negotiation and the consummation of the transaction
contemplated by this Agreement and any other agreements in respect of similar
transactions with other parties not treated in a different manner under this
Agreement; provided, however, that Transaction Expenses shall not include any
fees or expenses incurred in connection with the Financing.

“Transfer Taxes” means any sales, use, stock transfer, real property transfer,
real property gains, transfer, stamp, registration, documentary, recording or
similar duties or taxes together with any interest thereon, penalties, fines,
costs, fees, additions to tax or additional amounts with respect thereto
incurred in connection with the transactions contemplated by this Agreement.

“Travelport Facility” means a 364-day unsecured credit facility providing for
loans to the Company in an aggregate amount of approximately $2,200,000,000.

“WARN Act” shall have the meaning set forth in Section 4.16.

“Wyndham” means Wyndham Worldwide Corporation, a Delaware corporation.

 

15



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF SHARES

Section 2.1 Purchase and Sale of Shares.

(a) Buyer and Seller hereby agree that, upon the terms and subject to the
satisfaction or waiver, if permissible, of the conditions hereof, at the
Closing, Buyer shall purchase from Cendant Finance Holding Company, LLC, a
Delaware limited liability company and wholly owned subsidiary of Seller
(“CFHC”), and Seller shall cause CFHC to sell, transfer, assign and deliver to
Buyer, all of the Shares free and clear of all Encumbrances (other than
(i) restrictions on transfer of securities arising under any applicable federal,
state or foreign securities laws and (ii) those created by Buyer or arising out
of ownership of the Shares by Buyer).

(b) At the Closing, Buyer shall pay, in consideration for the purchase of the
Shares pursuant to Section 2.1(a) in cash $4,300,000,000 (the “Initial Purchase
Price“), as adjusted by the Estimated Closing Adjustment pursuant to
Section 2.3(b) (the “Closing Consideration“). The Closing Consideration is
subject to adjustment following the Closing by the Final Adjustments and
pursuant to Section 2.3(p).

Section 2.2 Closing.

(a) The closing of the transactions contemplated by this Agreement (the
“Closing“) shall be held at the offices of Skadden, Arps, Slate, Meagher & Flom
LLP, located at Four Times Square, New York, New York, or at such other location
as Buyer and Seller may mutually agree, at 10:00 a.m., New York City time,
following the satisfaction or waiver, if permissible, of the conditions to
Closing set forth in Article V (other than conditions which by their nature can
be satisfied only at Closing), at such date as Buyer and Seller mutually agree,
which shall be no later than the second Business Day after satisfaction or
waiver, if permissible, of the conditions to the Closing set forth in Article V
(the “Closing Date“), unless another date is agreed to in writing by Buyer and
Seller; provided, however, that the Closing Date shall not be earlier than
August 22, 2006.

(b) Deliveries by Seller. At the Closing, Seller shall deliver, or cause to be
delivered, to Buyer:

(i) a certificate or certificates evidencing the Shares, along with such
documentation as may be reasonably required to evidence that such Shares have
been duly assigned or transferred to Buyer;

 

16



--------------------------------------------------------------------------------

(ii) a customary payoff letter in respect of the Travelport Facility evidencing
the repayment of all obligations thereunder on the Closing Date concurrently
with the Closing;

(iii) all other documents required to be delivered by Seller on or prior to the
Closing Date pursuant to this Agreement; and

(iv) a duly executed and acknowledged certificate, in form and substance
reasonably acceptable to Buyer and in compliance with the Code and Treasury
regulations, certifying such facts as to establish that the transactions
contemplated by this Agreement are exempt from withholding pursuant to
Section 1445 of the Code.

(c) Deliveries by Buyer. At the Closing, Buyer shall deliver, or cause to be
delivered, to Seller:

(i) the Closing Consideration, by wire transfer of immediately available funds
to an account or accounts (including third party accounts) designated by Seller
prior to Closing; and

(ii) all other documents required to be delivered by Buyer on or prior to the
Closing Date pursuant to this Agreement.

Section 2.3 Purchase Price Adjustment.

(a) No later than five (5) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Buyer a certificate of an officer of Seller, or one of
its Subsidiaries, on behalf of Seller, setting forth its good faith estimate as
of the open of business on the Closing Date of (i) the Net Working Capital (the
“Estimated Net Working Capital”), (ii) the Closing Indebtedness other than the
Travelport Facility which shall be repaid by Seller on the Closing Date pursuant
to Section 4.24 (the “Estimated Closing Indebtedness”), (iii) the Company
Portion Retention Payments (the “Estimated Company Portion Retention Payments”),
(iv) the GTA Bonus (the “Estimated GTA Bonus”), (v) the Project Austin Costs
(the “Estimated PA Costs”), (vi) the Restructuring Costs (the “Estimated
Restructuring Costs”), (vii) the M&A Costs (the “Estimated M&A Costs”) and
(viii) the Project Nova Costs (the “Estimated Project Nova Costs”).

(b) The Initial Purchase Price shall be (i) (A) increased, if the Estimated Net
Working Capital exceeds the Reference Net Working Capital, by an amount equal to
the amount of such excess or (B) decreased, if the Reference Net Working Capital
exceeds the Estimated Net Working Capital, by an amount equal to such excess
(such increase or decrease, as the case may be, being the “Estimated Closing
Adjustment”) and (ii) decreased by (w) the Estimated Closing Indebtedness,
(x) an amount equal to the product of (A) 0.80 and (B) the Estimated Project
Nova Costs (such product, the “Estimated Project Nova Cost Payment”), (y) an
amount equal to the product of (A) 0.65 and (B) the Estimated Company Portion
Retention Payments (such product, the “Estimated Company Portion Retention
Payments Payment”) and (z) an

 

17



--------------------------------------------------------------------------------

amount equal to the sum of (1) the product of (A) 0.80 and (B) the Estimated GTA
Bonus (such product, the “Estimated GTA Bonus Payment”), (2) the product of
(A) 0.80 and (B) the Estimated PA Costs (such product, the “Estimated PA Cost
Payment”), (3) the product of (A) 0.80 and (B) the Estimated Restructuring Costs
(such product, the “Estimated Restructuring Cost Payment”) and (4) the product
of (A) 0.65 and (B) the Estimated M&A Costs (such product, the “Estimated M&A
Cost Payment”).

(c) Within forty-five (45) days following the Closing Date, Buyer and the
Company shall deliver or cause to be delivered to Seller the following
(collectively, the “Preliminary Closing Statement”):

(i) an unaudited combined balance sheet of the Acquired Companies immediately
prior to the Closing (the “Preliminary Closing Balance Sheet”), prepared by
Buyer in accordance with GAAP applied on a consistent basis;

(ii) a certificate of an officer of Buyer, or one of its Subsidiaries,
certifying that the Preliminary Closing Balance Sheet has been prepared in
accordance with GAAP, applied on a consistent basis; and

(iii) (x) a reasonably detailed calculation by Buyer of the Net Working Capital
as of the open of business on the Closing Date based on the Preliminary Closing
Balance Sheet (the “Preliminary Net Working Capital”), and (y) a statement
setting forth in reasonable detail (1) the Company Portion Retention Payments as
of the open of business on the Closing Date (the “Preliminary Company Portion
Retention Payments”), (2) the GTA Bonus as of the open of business on the
Closing Date (the “Preliminary GTA Bonus”), (3) the Project Austin Costs as of
the open of business on the Closing Date (the “Preliminary PA Costs”), (4) the
Restructuring Costs as of the open of business on the Closing Date (the
“Preliminary Restructuring Costs”) and (5) the Closing Indebtedness as of the
open of business on the Closing Date other than the Travelport Facility (which
shall be repaid by Seller on the Closing Date pursuant to Section 4.24) (the
“Preliminary Closing Indebtedness”), (6) the M&A Costs as of the open of
business on the Closing Date (the “Preliminary M&A Costs”) and (7) the Project
Nova Costs as of the open of business on the Closing Date (the “Preliminary
Project Nova Costs”).

(iv) Seller shall have fifteen (15) Business Days following receipt of the
Preliminary Closing Statement to review the Preliminary Closing Balance Sheet
and the calculation of Preliminary Net Working Capital and to notify Buyer in
writing if it disputes the amount of the Preliminary Net Working Capital, the
Preliminary Company Portion Retention Payments, the Preliminary GTA Bonus, the
Preliminary PA Costs, the Preliminary Closing Indebtedness, the Preliminary M&A
Costs, the Preliminary Project Nova Costs and/or the Preliminary Restructuring
Costs set forth on the Preliminary Closing Statement (the “Dispute Notice”),
specifying the reasons therefor in reasonable detail.

 

18



--------------------------------------------------------------------------------

(d) In connection with Seller’s review, Seller and its Representatives shall
have reasonable access, during normal business hours and upon reasonable notice,
to all relevant work papers, schedules, memoranda and other documents prepared
by Buyer or its Representatives in connection with its preparation of the
Preliminary Closing Balance Sheet and/or its calculation of Preliminary Net
Working Capital, the Preliminary Company Portion Retention Payments, the
Preliminary GTA Bonus, the Preliminary PA Costs, the Preliminary Closing
Indebtedness, the Preliminary M&A Costs, the Preliminary Project Nova Costs and
the Preliminary Restructuring Costs and to finance personnel of Buyer and its
Subsidiaries and any other information which Seller reasonably requests, and
Buyer shall, and shall cause its Subsidiaries to, cooperate reasonably with
Seller and its Representatives in connection therewith.

(e) In the event that Seller shall deliver a Dispute Notice to Buyer, Buyer and
Seller shall cooperate in good faith to resolve such dispute as promptly as
practicable and, upon such resolution, if any, any adjustments to the
Preliminary Closing Balance Sheet, the Preliminary Net Working Capital, the
Preliminary Company Portion Retention Payments, the Preliminary GTA Bonus, the
Preliminary PA Costs, the Preliminary Closing Indebtedness, the Preliminary M&A
Costs, the Preliminary Project Nova Costs and the Preliminary Restructuring
Costs shall be made in accordance with the agreement of Buyer and Seller. If
Buyer and Seller are unable to resolve any such dispute within ten (10) Business
Days (or such longer period as Buyer and Seller shall mutually agree in writing)
of Seller’s delivery of such Dispute Notice, such dispute shall be resolved by
the Independent Accounting Firm, and such determination shall be final and
binding on the parties. The Independent Accounting Firm shall consider only
those items and amounts as to which Buyer and Seller have disagreed within the
time periods and on the terms specified above. In making such determination, the
Independent Accounting Firm may rely only upon information submitted to it by
Buyer or Seller. The Independent Accounting Firm shall be instructed to use
reasonable best efforts to deliver to Buyer and Seller a written report setting
forth the resolution of each disputed matter within thirty (30) days of
submission of the Preliminary Closing Balance Sheet, the Preliminary Net Working
Capital, the Preliminary Company Portion Retention Payments, the Preliminary GTA
Bonus, the Preliminary PA Costs, the Preliminary Closing Indebtedness, the
Preliminary M&A Costs, the Preliminary Project Nova Costs and the Preliminary
Restructuring Costs to it and, in any case, as promptly as practicable after
such submission. Any expenses relating to the engagement of the Independent
Accounting Firm in respect of its services pursuant to this Section 2.3(e) shall
be shared equally by Seller, on the one hand, and Buyer and the Company, jointly
and severally, on the other hand. The Preliminary Closing Balance Sheet, the
Preliminary Net Working Capital, the Preliminary Company Portion Retention
Payments, the Preliminary GTA Bonus, the Preliminary PA Costs, the Preliminary
Restructuring Costs, the Preliminary Closing Indebtedness, the Preliminary M&A
Costs and the Preliminary Project Nova Costs, (i) if no Dispute Notice has been
timely delivered by Seller, as originally submitted by Buyer or (ii) if a
Dispute Notice has been timely delivered by Seller, as determined pursuant to
the resolution of such dispute in accordance with this Section 2.3(e), shall be,
respectively, the “Final Closing Balance Sheet,” the “Final Net Working
Capital,” “Final Company Portion Retention Payments,” the “Final GTA Bonus,” the
“Final PA Costs,” the “Final Restructuring Costs,” the “Final Closing
Indebtedness,” the “Final M&A Costs” and the “Final Project Nova
Costs”(collectively, the “Final Amounts”).

 

19



--------------------------------------------------------------------------------

(f) The “Final Net Working Capital Adjustment” shall be equal to the difference
between the Final Net Working Capital and the Estimated Net Working Capital (it
being understood that the Final Working Capital Adjustment may be either a
positive or a negative number).

(g) The “Final Company Portion Retention Payments Adjustment” shall be equal to
the difference between (A) the Estimated Company Portion Retention Payments
Payment and (B) the product of (1) 0.65 and (2) the Final Company Portion
Retention Payments (it being understood that the Final Company Portion Retention
Payments Adjustment may be either a positive or a negative number).

(h) The “Final GTA Bonus Adjustment” shall be equal to the difference between
(A) the Estimated GTA Bonus Payment and (B) the product of (1) 0.80 and (2) the
Final GTA Bonus (it being understood that the Final GTA Bonus Adjustment may be
either a positive or a negative number).

(i) The “Final PA Costs Adjustment” shall be equal to the difference between
(A) the Estimated PA Cost Payment and (B) the product of (1) 0.80 and (2) the
Final PA Costs (it being understood that the Final PA Costs Adjustment may be
either a positive or a negative number).

(j) The “Final Restructuring Costs Adjustment” shall be equal to the difference
between (A) the Estimated Restructuring Cost Payment and (B) the product of
(1) 0.80 and (2) the Final Restructuring Costs (it being understood that the
Final Restructuring Costs Adjustment may be either a positive or a negative
number).

(k) The “Final Closing Indebtedness Adjustment” shall be equal to the difference
between (A) the Estimated Closing Indebtedness and (B) the Final Closing
Indebtedness (it being understood that the Final Closing Indebtedness Adjustment
may be either a positive or a negative number).

(l) The “Final M&A Costs Adjustment” shall be equal to the difference between
(A) the Estimated M&A Cost Payment and (B) the product of (1) 0.65 and (2) the
Final M&A Costs (it being understood that the Final M&A Costs Adjustment may be
either a positive or a negative number).

(m) The “Final Project Nova Costs Adjustment” shall be equal to the difference
between (A) the Estimated Project Nova Cost Payment and (B) the product of
(1) 0.80 and (2) the Final Project Nova Costs (it being understood that the
Final Project Nova Costs Adjustment may be either a positive or a negative
number).

(n) The “Purchase Price” shall be equal to (i) the Closing Consideration plus
(ii) the Final Working Capital Adjustment plus (iii) the Final Company Portion
Retention Payments Adjustment plus (iv) the Final PA Costs Adjustment plus
(v) the Final Restructuring Costs Adjustment plus (vi) the Final Closing

 

20



--------------------------------------------------------------------------------

Indebtedness Adjustment plus (vii) the Final M&A Costs Adjustment plus
(viii) the Final Project Nova Costs Adjustment (it being understood that the
amounts referred to in clauses (ii), (iii), (iv), (v), (vi), (vii) and
(viii) above may be either positive or negative).

(o) If the sum of (i) the Final Net Working Capital Adjustment, (ii) the Final
Company Portion Retention Payments Adjustment, (iii) the Final GTA Bonus
Adjustment, (iv) the Final PA Costs Adjustment, (v) the Final Restructuring
Costs Adjustment, (vi) the Final Closing Indebtedness Adjustment, (vii) the
Final M&A Costs Adjustment and (viii) the Final Project Nova Costs Adjustment,
is (x) positive, Buyer and the Company, jointly and severally, shall pay such
amount to Seller or (y) negative, Seller shall pay such amount to Buyer. Buyer
and the Company, jointly and severally (on the one hand) or Seller (on the other
hand), as the case may be, shall, within five (5) Business Days after the
determination of the Final Amounts pursuant to Section 2.3(e), make payment to
the other by wire transfer in immediately available funds of the amount payable
by Buyer and the Company, jointly and severally, or Seller, as the case may be,
in respect of the amounts determined pursuant to this Section 2.3(o), without
deduction, set-off, counterclaim or withholding, together with interest thereon
from the Closing Date to the date of payment, at a floating rate equal to the
U.S. dollar prime rate per annum, as quoted by Citibank, N.A. from time to time
during such period. Such interest shall be calculated based on a year of 365
days and the number of days elapsed since the Closing Date.

(p) On a Business Day falling on or prior to the thirtieth (30th) day following
the Closing, Buyer and the Company, jointly and severally, shall pay to Seller
an amount in cash equal to the product of (i) 0.75 and (ii) the amount by which
cash and cash equivalents of the Acquired Companies at the open of business on
the Closing Date exceeds $25,000,000; provided, however, that the amount payable
by Buyer and the Company under this Section 2.3(p) in no event shall exceed
$30,000,000. Any payment pursuant to this Section 2.3(p) shall be made without
deduction, set-off, counterclaim or withholding, together with interest thereon
from the Closing Date to the date of payment, at a floating rate equal to the
U.S. dollar prime rate per annum, as quoted by Citibank, N.A. from time to time
during such period. Such interest shall be calculated based on a year of 365
days and the number of days elapsed since the Closing Date. Any disputes with
respect to the determination of the amount payable pursuant to this
Section 2.3(p) shall be resolved in accordance with the dispute resolution
mechanism applicable to the determination of the Final Amounts set forth in
Section 2.3(c), Section 2.3(d) and Section 2.3(e).

Section 2.4 Withholdings. Buyer shall be entitled to deduct and withhold or
cause to be deducted and withheld from amounts otherwise payable to any Person
pursuant to this Agreement such amounts as it is required to deduct and withhold
with respect to such payments under any provision of federal state, local or
foreign Tax Law. Any amounts so deducted and withheld will be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction and withholding was made.

 

21



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:

(a) Due Organization and Good Standing. Each of Seller and CFHC is an entity
duly formed, validly existing and in good standing under the Laws of the State
of Delaware. Each of Seller and CFHC has all requisite power and authority to
own, lease and operate its properties and to carry on its businesses as now
conducted, except where the failure to have such power and authority does not
have a material adverse effect on Seller and its Subsidiaries, taken as a whole,
or CFHC and its Subsidiaries, taken as a whole, as the case may be.

(b) Authorization of Transaction by Seller. Each of Seller and CFHC has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated by this
Agreement. Each of Seller, Realogy and Wyndham will have all requisite power and
authority to execute, deliver and perform its obligations under the Separation
Agreements to which it is a party, and to consummate the transactions
contemplated thereby. The execution, delivery and performance by each of Seller
and CFHC of this Agreement and the consummation by each of Seller and CFHC of
the transactions contemplated by this Agreement have been duly and validly
authorized by all necessary action on the part of each of Seller and CFHC and no
other proceedings on the part of Seller or CFHC are necessary to authorize the
execution, delivery and performance by each of Seller and CFHC of this Agreement
or to consummate the transactions contemplated by this Agreement. The execution,
delivery and performance by each of Seller, Realogy and Wyndham of the
Separation Agreements to which it is a party and the consummation by each of
Seller, Realogy and Wyndham of the transactions contemplated thereby will have
been duly and validly authorized by all necessary action on the part of each of
Seller, Realogy and Wyndham and no other proceedings on the part of Seller,
Realogy or Wyndham will have been necessary to authorize the execution, delivery
and performance by each of Seller, Realogy and Wyndham of the Separation
Agreements to which it is a party or to consummate the transactions contemplated
thereby. This Agreement has been duly executed and delivered by Seller and,
assuming due authorization, execution and delivery by Buyer and the Company,
constitutes, and each Separation Agreement (to the extent Seller, Realogy,
Wyndham or CFHC is a party thereto), when executed and delivered by each of
Seller, Realogy, Wyndham or CFHC (assuming due authorization, execution and
delivery by the other parties thereto) shall constitute, a valid and binding
obligation of each of Seller, Realogy, Wyndham and CFHC, enforceable against
each of Seller, Realogy, Wyndham and CFHC in accordance with its terms, except
that such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws now or hereafter in effect relating to or
affecting the rights and remedies of creditors and general principles of equity
(whether considered in a proceeding at law or in equity).

 

22



--------------------------------------------------------------------------------

(c) Ownership of Shares. All of the Shares are beneficially owned by Seller and
of record by CFHC free and clear of all Encumbrances. The consummation of the
transactions contemplated by this Agreement will convey to Buyer good title to
the Shares, free and clear of all Encumbrances, except for those created by the
Buyer or arising out of ownership of the Shares by the Buyer and other than
restrictions on transfer of unregistered securities arising under applicable
federal, state or foreign securities laws.

(d) Governmental Filings. No filings or registration with, notification to, or
authorization, license, clearance, permit, qualification, waiver, order consent
or approval of, any Governmental Entity (collectively, “Governmental Filings”)
are required in connection with the execution, delivery and performance of this
Agreement and the Separation Agreements by each of Seller and CFHC, except
(i) Governmental Filings under the HSR Act, (ii) Governmental Filings under any
applicable antitrust or other competition Laws of other jurisdictions (“Foreign
Antitrust Merger Control Laws”), (iii) the Governmental Filing required to be
made with the FSA, (iv) Governmental Filings that become applicable as a result
of matters specifically related to Buyer or its Affiliates, (v) as set forth in
Section 3.2(d) of the Company Disclosure Letter and (vi) such other Governmental
Filings the failure of which to be obtained do not materially impair or delay
Seller’s ability to consummate the transactions contemplated by this Agreement
or do not constitute a Material Adverse Effect.

(e) No Conflict or Violation. Except as set forth in Section 3.1(e) of the
Company Disclosure Letter, the execution, delivery and performance by Seller of
this Agreement and by Seller of the Separation Agreements and the consummation
of the transactions contemplated by this Agreement and thereby do not:
(i) assuming all Governmental Filings described in Section 3.1(d),
Section 3.2(d) and Section 3.3(c) (other than clause (iv) thereof) have been
obtained or made, violate any applicable Law to which Seller is subject;
(ii) require a consent, notice or approval under, conflict with, result in a
violation, termination or breach of, or constitute a default under, result in
the acceleration of, or create in any party the right to accelerate, terminate,
cancel, or modify any obligation or result in the loss of any right under, or
result in the loss of any benefit or cause any additional fees to be due under
any material Contract to which Seller or CFHC is a party; or (iii) violate the
Organizational Documents of Seller or CFHC, except with respect to clauses
(i) and (ii) above as would not materially impair or delay Seller’s ability to
consummate the transactions contemplated by this Agreement or does not
constitute a Material Adverse Effect.

(f) Legal Proceedings. Except as set forth on Section 3.1(f) of the Company
Disclosure Letter, as of the date of this Agreement, there are no Actions
pending or, to the knowledge of Seller, threatened against Seller or CFHC which
challenge the validity or enforceability of this Agreement or the Separation
Agreements or seek to enjoin or prohibit consummation of, or seek other material
equitable relief with respect to, the transactions contemplated by this
Agreement. Neither Seller nor CFHC is subject to any judgment, decree,
injunction or order of any Governmental Entity which constitutes a Material
Adverse Effect.

 

23



--------------------------------------------------------------------------------

(g) Brokers’ Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee, expense or commission in connection with this Agreement or the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller for which any of the Acquired Companies or Buyer has or will
have any liability.

Section 3.2 Representations and Warranties of the Company. Except as set forth
in the Company Disclosure Letter, the Company represents and warrants to Buyer
as follows:

(a) Due Organization and Good Standing of the Company. The Company is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware. The Company is qualified or otherwise authorized
to act as a foreign corporation and is in good standing under the Laws of every
other jurisdiction in which such qualification or authorization is necessary
under applicable Law, except where the failure to be so qualified or otherwise
authorized does not constitute a Material Adverse Effect. The Company has
requisite power and authority to own, lease and operate its properties and to
carry on its businesses as now conducted, except where the failure to have such
power and authority does not constitute a Material Adverse Effect.

(b) Authorization of Transaction by the Company. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated by this
Agreement. The Company will have all requisite corporate power and authority to
execute, deliver and perform its obligations under the Separation Agreements and
to consummate the transactions contemplated thereby. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action on the part of the Company and no
other corporate action or proceedings on the part of the Company are necessary
to authorize the execution, delivery and performance by the Company of this
Agreement or to consummate the transactions contemplated by this Agreement. The
execution, delivery and performance by the Company of the Separation Agreements
and the consummation by the Company of the transactions contemplated thereby
will be duly and validly authorized by all necessary corporate action on the
part of the Company and no other corporate action or proceedings on the part of
the Company will be necessary to authorize the execution, delivery and
performance by the Company of the Separation Agreements or to consummate the
transactions contemplated thereby. This Agreement has been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
by Buyer and Seller, constitutes, and each Separation Agreement (to the extent
the Company is a party thereto), when executed and delivered by the Company
(assuming due authorization, execution and delivery by the other parties
thereto) shall constitute, a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Laws now or hereafter in effect relating to or affecting the
rights and remedies of creditors and general principles of equity (whether
considered in a proceeding at law or in equity) and the discretion of a court
before which any proceeding therefor may be brought.

 

24



--------------------------------------------------------------------------------

(c) Subsidiaries. Section 3.2(c) of the Company Disclosure Letter contains a
list of each Subsidiary of the Company, including its name, and its jurisdiction
of incorporation or formation. Except as set forth in Section 3.2(c) of the
Company Disclosure Letter, each Subsidiary of the Company has been duly
incorporated or formed, as the case may be, is validly existing and in good
standing in its jurisdiction of incorporation or formation and in good standing
in its jurisdiction of incorporation or formation and is in good standing and it
is qualified or authorized to do business (as customarily certified by the
applicable Governmental Entity in respect of the entities registered in such
jurisdictions) under the Laws of every other jurisdiction in which such
qualification or authorization is required, except where the failure to be so
qualified or otherwise authorized does not constitute a Material Adverse Effect.
Except as set forth in Section 3.2(c) of the Company Disclosure Letter, (A) all
of the issued and outstanding Equity Interests of each Subsidiary of the Company
are owned directly or indirectly by the Company (the percentage and type of
ownership of any Subsidiary of the Company of which the Company does not own all
of the issued and outstanding Equity Interests being set forth on Section 3.2 of
the Company Disclosure Letter), free and clear of all Encumbrances (other than
any restrictions on transfer of securities arising under any applicable federal,
state or foreign securities laws), and are duly authorized and validly issued,
free of preemptive or any other third party rights and, as to Equity Interests
of corporate Subsidiaries, are fully paid and non-assessable, (B) there is no
subscription, option, warrant, call right, agreement or commitment relating to
the issuance, sale, delivery, transfer or redemption by any Subsidiary of the
Company (including any right of conversion or exchange under any outstanding
security or other instrument) of the capital stock, partnership capital or
equivalent of any Subsidiary of the Company or to make any payment based on the
value of any Equity Interests of such Subsidiary (other than any such
subscription, option, warrant, call right, agreement or commitment in favor of
the Company or any wholly owned Subsidiary of the Company) and (C) other than
Organizational Documents, there are no voting trusts or other agreements or
understandings to which any of the Acquired Companies is a party with respect to
voting such Equity Interests. There is no provision of any Acquired Company’s
Organizational Documents that would restrict the ability to encumber any of the
assets or Equity Interests of an Acquired Company owned by another Acquired
Company or that is the Company.

(d) Governmental Filings. No Governmental Filings are required in connection
with the execution, delivery and performance of this Agreement by the Company,
except (i) Governmental Filings under the HSR Act, (ii) Governmental Filings
under Foreign Antitrust Merger Control Laws, (iii) the Governmental Filings
required to be made with the FSA, (iv) Governmental Filings that become
applicable as a result of matters specifically related to Buyer or its
Affiliates, (v) as set forth in Section 3.2(d) of the Company Disclosure Letter,
or (vi) such other Governmental Filings, the failure of which to be obtained or
made do not materially impair or delay the Company’s ability to consummate the
transactions contemplated by this Agreement or constitute a Material Adverse
Effect.

 

25



--------------------------------------------------------------------------------

(e) Capital Structure. The authorized capital stock of the Company consists of
100 shares of common stock, par value $0.01 per share, of which 100 shares are
issued and outstanding. All of the issued and outstanding shares have been duly
authorized and validly issued, are fully paid and non-assessable, and have not
been issued in violation of any preemptive rights, rights of first refusal or
similar rights. The Company has no other Equity Interests authorized, issued or
outstanding, and there are no subscriptions, agreements, options, warrants, call
rights, commitments or other rights or arrangements existing or outstanding that
provide for the sale or issuance of any of the foregoing by Seller or the
Company (other than this Agreement). CFHC is the record and beneficial owner of
all of the issued and outstanding shares, and, at Closing, the Shares purchased
by Buyer shall constitute all of the issued and outstanding Equity Interests of
the Company.

(f) Financial Statements. The Company has delivered to Buyer a true and complete
copy of the Financial Statements in draft form. The Financial Statements in
draft form have been prepared in accordance with GAAP, consistently applied
(except as disclosed in the footnotes thereto), and fairly present, in all
material respects, the financial position of the Acquired Companies as of the
dates thereof and their results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal year-end
audit adjustments and the absence of notes thereto. When delivered to Buyer in
accordance with Section 4.27, the Financial Statements in final form will have
been prepared in accordance with GAAP, consistently applied (except as disclosed
in the footnotes thereto), and fairly present, in all material respects, the
financial position of the Acquired Companies as of the dates thereof and their
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal year-end audit adjustments and the
absence of notes thereto. If they are delivered pursuant to this Agreement, the
Closing Financial Statements will have been prepared in accordance with GAAP,
consistently applied and, upon delivery, will fairly present, in all material
respects, the financial position of the Acquired Companies as of the date
thereof and their results of operations and cash flows for the period ended
June 30, 2006, subject to normal year-end audit adjustments, which are not,
individually or in the aggregate, material to the Acquired Companies, taken as a
whole, and the absence of notes thereto.

(g) No Undisclosed Liabilities. Except as reflected or reserved against in the
Financial Statements (or the notes thereto), as set forth in Section 3.2(g) of
the Company Disclosure Letter, for the GTA Bonus, the Project Austin Costs, the
Restructuring Costs, the Retention Payments, the Severance Costs, the M&A Costs,
the Project Nova Costs and the Closing Indebtedness, none of the Acquired
Companies had, as of the Balance Sheet Date, any liabilities or obligations of
any nature, whether or not accrued, contingent or otherwise, that would be
required by GAAP to be reflected or reserved against on (or disclosed in the
footnotes to) an audited combined balance sheet of the Acquired Companies (but
excluding any liabilities related or attributable to Taxes). Except as set forth
in Section 3.2(g) of the Company Disclosure Letter, for liabilities or
obligations incurred in the ordinary course of business since the Balance Sheet
Date, and for the GTA Bonus, the Project Austin Costs, the Restructuring Costs,
the Retention Payments, the Severance Costs, the M&A Costs, the Project Nova
Costs, the Closing

 

26



--------------------------------------------------------------------------------

Indebtedness, obligations or liabilities reflected or reserved against (or of a
category reflected or reserved against) on the Financial Statements as of and
for the three months ended March 31, 2006 or as are not material to the Acquired
Companies, taken as a whole, since the Balance Sheet Date none of the Acquired
Companies has incurred any liabilities or obligations of any nature, whether or
not accrued, contingent or otherwise.

(h) No Conflict or Violation. Except as set forth in Section 3.2(h) of the
Company Disclosure Letter, the execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated by this Agreement do not (i) assuming all Governmental
Filings described in Section 3.1(d), Section 3.2(d) and Section 3.3(c) (other
than clause (iv) of Section 3.3(c)) have been obtained or made, violate any
applicable Law to which any Acquired Company are subject; (ii) require a consent
or approval under, conflict with, result in a violation or breach of, or
constitute a default under, result in the acceleration of, or create in any
party the right to accelerate, terminate or cancel or modify any material
obligation or result in the loss of any material right under any Company
Contract or Company Lease; or (iii) create or impose any Encumbrances other than
Permitted Encumbrances, on the assets and properties of any Acquired Companies;
or (iv) violate the Organizational Documents of any Acquired Company, except
with respect to the foregoing clauses (i), (ii) and (iii) above as does not
constitute a Material Adverse Effect.

(i) Legal Proceedings. Except as set forth in Section 3.2(i) of the Company
Disclosure Letter, there are no Actions (or group of related Actions) pending,
or, to the Knowledge of the Company, threatened in any written notice addressed
and delivered to any Acquired Company which, (i) if adversely determined, would
constitute a Material Adverse Effect or (ii) as of the date of this Agreement,
challenge the validity or enforceability of this Agreement or seek to enjoin or
prohibit consummation of, or seek other material equitable relief with respect
to, the transactions contemplated by this Agreement. Except as set forth in
Section 3.2(i) of the Company Disclosure Letter, no Acquired Company is subject
to any material judgment, decree, injunction or order of any Governmental Entity
other than any material judgment, decree, injunction or order that is generally
applicable to all Persons or to Persons in businesses similar to those of the
Acquired Companies.

(j) Personal Property. Except as may be reflected in the Financial Statements,
the Acquired Companies have valid title, free and clear of Encumbrances (except
for Permitted Encumbrances), to all the tangible personal property reflected in
the most recent balance sheet contained in the Financial Statements and all
tangible personal property acquired since the date of the most recent balance
sheet contained in the Financial Statements, except for such tangible personal
property that has been disposed of in the ordinary course of business or where
the failure to have valid title, free and clear of Encumbrances (except for
Permitted Encumbrances), does not constitute a Material Adverse Effect.

(k) Real Property. Section 3.2(k)(i) of the Company Disclosure Letter sets forth
the location of all real property owned by any Acquired Company (the “Owned Real
Property”). The Company owns with good, valid and

 

27



--------------------------------------------------------------------------------

marketable title, subject only to Permitted Encumbrances, all of the material
Owned Real Property. Section 3.2(k)(ii) of the Company Disclosure Letter sets
forth (x) the location of all real property (the “Leased Real Property”)
directly or indirectly leased to any Acquired Company by a third party pursuant
to a lease, sublease or other similar agreement under which any Acquired Company
is the lessee or sublessee (collectively, the “Company Leases”) and (y) a list
of all Company Leases. Complete copies of all Company Leases, together with any
modifications, extensions, amendments and assignments thereof, have heretofore
been furnished or made available to Buyer. Each of the material Company Leases
is in full force and effect, without modification or amendment from the form
furnished to Buyer and is valid, binding and enforceable in accordance with its
respective terms. Except as set forth in Section 3.2(k)(ii) of the Company
Disclosure Letter or pursuant to the terms of the Separation Agreements, no
Acquired Company has assigned its interests under any of the material Company
Leases, or subleased all or any part of the space demised thereby, to any third
party. No Acquired Company is in default under any material provision of the
material Company Leases, and no amount due on any material Company Lease remains
unpaid.

(l) Taxes. Except as set forth in Section 3.2(l) of the Company Disclosure
Letter: (i) the Acquired Companies have accurately and timely filed (taking into
account properly filed extensions) all income Tax Returns required to have been
filed by them, and all such Tax Returns are complete and correct in all
respects, except for such Tax Returns the failure of which to file or be
complete and correct does not constitute a Material Adverse Effect. The Acquired
Companies have timely paid in full all income Taxes due and payable (whether or
not shown on such Tax Returns) and all non-income Taxes shown to be due on any
Tax Return or, where payment is not yet due, has made adequate provision for all
Taxes in the Financial Statements in accordance with GAAP except for such Taxes
for which the failure to have paid or make adequate provisions does not
constitute a Material Adverse Effect; (ii) there are no pending, current or, to
the Knowledge of the Company, threatened claims, actions, suits, proceedings or
investigations for the assessment or collection of material amounts of Taxes
with respect to any Acquired Company except for such claims, actions, suits,
proceedings or investigations that do not constitute a Material Adverse Effect;
(iii) there are no liens for Taxes against any Acquired Company’s assets, other
than liens for Taxes not yet due and payable and for which appropriate reserves
have been established or contested in good faith except for such liens that do
not constitute a Material Adverse Effect; (iv) the Acquired Companies have not
executed or filed with any Governmental Entity any agreement extending the
period for assessment or collection of any material amount of income Taxes;
(v) no Acquired Company has ever been, or is required to, make any disclosure to
the Internal Revenue Service pursuant to Section 6111 of the Code or
Section 1.6011 of the Treasury Regulations promulgated thereunder; (vi) all
Taxes required to be withheld, collected or deposited by or with respect to any
Acquired Company have been timely withheld, collected or deposited as the case
may be, and to the extent required, have been paid to the relevant taxing
authority; (vii) no closing agreement pursuant to section 7121 of the Code (or
any similar provision of state, local or foreign law) has been entered into by
or with respect to any Acquired Company; and (viii) no Acquired Company will be
required to include amounts in income, or exclude items of deduction, in a
taxable period beginning after the Closing Date as a result of a change in
method of accounting occurring prior to the Closing Date.

 

28



--------------------------------------------------------------------------------

(m) Absence of Certain Changes. Except as set forth in Section 3.2(m) of the
Company Disclosure Letter and as otherwise contemplated or permitted hereby or
by the Separation Agreements, from the Balance Sheet Date through the date of
this Agreement (i) the businesses of the Acquired Companies have been conducted
in the ordinary course of business, (ii) there has not occurred any Material
Adverse Effect that is continuing and (iii) the Acquired Companies have not
discontinued any business material to the Acquired Companies, taken as a whole.

(n) Company Contracts.

(i) Section 3.2(n)(i) of the Company Disclosure Letter sets forth a list of
Contracts in effect as of the date of this Agreement to which any Acquired
Company is a party, which are in the categories listed below (collectively, the
“Company Contracts“); provided, however, that a Contract referenced by more than
one description need only be listed once on the Company Disclosure Letter:

(1) any employment, management consulting or similar agreement requiring payment
by any Acquired Company of base annual salary in excess of $200,000;

(2) any Contract evidencing Indebtedness material to any Acquired Company, or
under which any of the Acquired Companies have issued any note, bond, indenture,
mortgage, security interest or other evidence of Indebtedness material to the
Acquired Companies taken as a whole, or has directly or indirectly guaranteed
Indebtedness of any Person (other than any Acquired Company) that are material
to the Acquired Companies taken as a whole;

(3) any license agreement pursuant to which any Acquired Company (i) has
acquired the right to use any material Company Intellectual Property, other than
software and other Intellectual Property that is (1) generally commercially
available and (2) for which any Acquired Company has paid annual license fees of
less than $2,000,000 during the 12-month period ending on May 31, 2006 or
(ii) has granted to any third party, other than any Acquired Company, any
material license to use any material Company Intellectual Property owned by any
Acquired Company (excluding any such licenses granted in connection with agency
subscriber agreements and other customer agreements);

(4) any other Contracts not cancelable without penalties on less than 120 days’
notice and under which any Acquired Company would reasonably be expected to make
payments, individually or in the aggregate, in excess of $5,000,000 during any
12-month period;

 

29



--------------------------------------------------------------------------------

(5) any Contract for capital expenditures, or the purchase or sale of any asset
or securities of any Person or the acquisition or construction of assets for the
benefit and use of any Acquired Company, requiring payments by any Acquired
Company in excess of $2,000,000 for any 12-month period;

(6) any Contract containing a covenant not to compete or any exclusivity
provision that materially restricts the ability of any of the Acquired Companies
to freely conduct any material aspect of their business;

(7) any material joint venture agreement, limited liability company or
partnership agreement;

(8) any Contract related to a material acquisition or divestiture of any
corporation, partnership or other business organization or division thereof or
collection of assets constituting all or substantially all of a business or
business unit by an Acquired Company, other than inventory, since January 1,
2003 or prior to such date to the extent an Acquired Company has any continuing
obligations or liabilities to the counterparty to such transaction; and

(9) any outstanding written or otherwise binding commitment to enter into any
agreement of the type described in subsections (1) through (8) of this
Section 3.2(n)(i).

(ii) Except as set forth in Section 3.2(n)(ii) of the Company Disclosure Letter,
(i) each Company Contract (A) constitutes a valid and binding obligation of the
Acquired Company party thereto and (B) assuming such Company Contract is binding
and enforceable against the other parties thereto, is enforceable against the
Acquired Company party thereto, except that such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws now or
hereafter in effect relating to or affecting the rights and remedies of
creditors and general principles of equity (whether considered in an Action at
law or in equity) and the discretion of any court before which any Action
therefor may be brought, (ii) no Acquired Company is or, to the Knowledge of the
Company, is alleged to be in breach of or default in any material respect under
any Company Contract and (iii) to the Knowledge of the Company, no counterparty
is in breach of or default in any material respect under any Company Contract.

(o) Labor. No labor strike, slowdown, lockout, picketing or work stoppage
against any of the Acquired Companies is pending or, to the Knowledge

 

30



--------------------------------------------------------------------------------

of the Company, threatened, and no such labor strike, slowdown or work stoppage
has occurred or been threatened at any time within the three years preceding the
date of this Agreement. Except as set forth in Section 3.2(o) of the Company
Disclosure Letter, no Acquired Company is a party to, bound by or subject to any
agreement with any labor organization and, to the Knowledge of the Company, no
union organizing activities involving any such labor organization is pending or
threatened.

(p) Compliance With Law.

(i) Except for Laws relating or attributable to Taxes and employee benefits,
which shall be governed exclusively by Section 3.2(l) and Section 3.2(q),
respectively, and except as set forth in Section 3.2(p) of the Company
Disclosure Letter, the Acquired Companies are, and since January 1, 2004 have
been, operating their respective businesses in compliance with applicable Laws
(and their publicly posted privacy policies), except to the extent any
non-compliance therewith does not constitute a Material Adverse Effect. Except
as set forth in Section 3.2(p) of the Company Disclosure Letter, all approvals,
permits and licenses of Governmental Entities (collectively, “Permits”) required
for the Acquired Companies to conduct their business, as conducted on the date
hereof, are in the possession of the relevant Acquired Company, as applicable,
are in full force and effect and the Acquired Companies are and since January 1,
2004 have been operating in compliance therewith, except for such Permits the
failure of which to possess or with which to be in compliance does not
constitute a Material Adverse Effect.

(ii) Except as set forth in Section 3.2(p)(ii) of the Company Disclosure Letter
or as does not constitute a Material Adverse Effect, the Acquired Companies are,
and since January 1, 2004 have been, in compliance in all respects with all
applicable Laws and regulations relating to pollution, Hazardous Substances or
protection of human health or the environment (“Environmental Laws”), and have
obtained and are in compliance in all respects with all Permits required under
Environmental Laws. The Acquired Companies have not received notice of any
written actions, claims or investigations by any Person alleging liability
under, or non-compliance with, any Environmental Laws.

(iii) Except as set forth in Section 3.2(p)(iii) of the Company Disclosure
Letter or as does not constitute a Material Adverse Effect, Hazardous Substances
are not present at and have not been disposed of, arranged to be disposed of,
released or, to the Knowledge of the Company, threatened to be released at or
from any of the properties or facilities currently or, to the Knowledge of the
Company, formerly owned, leased or operated by any of the Acquired Companies in
violation of, or in a condition or a manner or to a location that could
reasonably be expected to give rise to Damages to any of the Acquired Companies
under or relating to, any Environmental Laws.

 

31



--------------------------------------------------------------------------------

(q) Employee Benefit Plans.

(i) Section 3.2(q)(i)(a) of the Company Disclosure Letter sets forth a list of
each material Seller Plan. Section 3.2(q)(i)(b) of the Company Disclosure Letter
sets forth a list of each Company Plan (excluding any employment, management,
consulting or similar agreement requiring payment by any Acquired Company of
base annual salary of less than $200,000). With respect to each Company Plan,
the Company has, prior to the date of this Agreement, made available to Buyer
true and complete copies of the Company Plan and any amendments thereto (or if
the Company Plan is not a written Company Plan, a description thereof), any
related trust or other funding vehicle, any reports or summaries required under
ERISA or the Code and the most recent determination letter received from the
Internal Revenue Service with respect to each Company Plan intended to qualify
under Section 401 of Code. With respect to each Seller Plan, the Company has,
prior to the date of this Agreement, made available to Buyer true and complete
copies of the Company Plan and any amendments thereto. All contributions
required to be made under the terms of the Company Plan have been timely made
and all contributions required to be made by the Acquired Companies under Seller
Plans have been timely made. None of any Acquired Company, any Company Plan, any
Seller Plan, any trust created under any Company Plan or Seller Plan, nor any
trustee or administrator thereof has engaged in a transaction in connection with
which any Acquired Company, any Company Plan, any such trust, or any trustee or
administrator thereof, or any party dealing with any Company Plan or any such
trust could be subject to either a civil penalty assessed pursuant to
Section 409 or 502(i) of ERISA or a tax imposed pursuant to Section 4975 or 4976
of the Code.

(ii) Each Company Plan has been established and administered in all material
respects in accordance with its terms and applicable Law, including, as to each
Company Plan that is subject to United States Law, ERISA and the Code. For each
Company Plan with respect to which a Form 5500 has been filed, no material
change has occurred with respect to the matters covered by the most recent Form
since the end of the period covered thereby. No “reportable event” (as such term
is defined in Section 4043 of ERISA) that could reasonably be expected to result
in material liability, no material nonexempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA and Section 4975 of the Code) or
“accumulated funding deficiency” (as such term is defined in Section 302 of
ERISA and Section 412 of the Code (whether or not waived)) has occurred with
respect to any Company Plan. No Company Plan is a split-dollar life insurance
program or otherwise provides for loans to any Affected Employee who would
constitute an executive officer of the Company (within the meaning of The
Sarbanes-Oxley Act of 2002).

 

32



--------------------------------------------------------------------------------

(iii) Each Company Plan that is an “employee pension benefit plan” (within the
meaning of ERISA Section 3(2)) of the Acquired Companies is qualified within the
meaning of Section 401(a) of the Code and has received a favorable determination
letter as to its qualification. No event has occurred or circumstance exists
that could reasonably be expected to give rise to disqualification or loss of
tax-exempt status of any Company Plan or a related trust or otherwise subject
any Acquired Company, either directly or by reason of its affiliation with any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of organizations within the meaning of Sections 414(b),
(c), (m) or (o) of the Code), to any material tax, material fine, material lien,
material penalty or other material liability imposed by ERISA, the Code or other
applicable Laws. Except as set forth in Section 3.2(q)(iii) of the Company
Disclosure Letter, no Company Plan is subject to the provisions of Section 302
or Title IV of ERISA or Section 412 of the Code. No liability under Title IV or
Section 302 of ERISA has been incurred by Seller and its Affiliates that has not
been satisfied in full, other than liability for premiums due the Pension
Benefit Guaranty Corporation (which premiums have been paid when due). With
respect to each Company Plan that is not a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA but is subject to Title IV of ERISA, as of the
Closing Date, the assets of each such Company Plan are at least equal in value
to the present value of the accrued benefits (vested and unvested) of the
participants in such Company Plan on a termination and projected benefit
obligation basis, based on the actuarial methods and assumptions indicated in
the most recent applicable actuarial valuation reports. No Company Plan is a
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA) and neither the
Company, its Subsidiaries nor any member of their Controlled Group has at any
time sponsored or contributed to, or has or had any liability or obligation in
respect of, any multiemployer plan. Except as set forth in
Section 3.2(q)(iii)(a) of the Company Disclosure Letter, no Company Plan
provides for post-employment or post-retirement health, medical or life
insurance benefits for Affected Employees, except as required to avoid an excise
tax under Section 4980B of the Code or otherwise except as may be required
pursuant to any other applicable Law.

(iv) With respect to each Company Plan, (A) no material Action is pending or, to
the Knowledge of the Company, threatened, (B) no facts or circumstances exist
that reasonably could give rise to any material Actions and (C) no written or
oral communication has been received from the Pension Benefit Guaranty
Corporation concerning the funded status thereof or any transfer of assets and
liabilities therefrom in connection with the transactions contemplated herein.

(v) Except as set forth in Section 3.2(q)(v)(A) of the Company Disclosure
Letter, the consummation of the transactions contemplated by this Agreement
shall not, either alone or in combination

 

33



--------------------------------------------------------------------------------

with another event (A) entitle any current or former employee, officer or other
service provider of the Acquired Companies to severance pay, unemployment
compensation or any other payment (or any increase in such payment),
(B) accelerate the time of payment or vesting, or increase the amount of
compensation due any such employee, officer or other service provider or
(C) limit or restrict the right of any Acquired Company to merge, amend or
terminate any Company Plan. Section 3.2(q)(v)(B) of the Company Disclosure
Letter includes a schedule of all Retention Payments and Retention Letters.

(vi) Except as set forth in Section 3.2(q)(vi) of the Company Disclosure Letter,
no Acquired Company has any contractual obligation to make any tax gross-up
payments as a result of the golden parachute excise tax of Section 4999 of the
Code.

(vii) With respect to each Foreign Plan, each such plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities.

(viii) The fair market value of the assets of each Foreign Plan required to be
funded under applicable local Law, the liability of each insurer for any Foreign
Plan funded through insurance or the book reserve established for any Foreign
Plan, together with any accrued contributions, is sufficient to procure or
provide for the accrued benefit obligations, as of the Closing Date, with
respect to all current and former participants in such plan according to the
actuarial assumptions and valuations most recently used to determine employer
contributions to such Foreign Plan and no transaction contemplated by this
Agreement shall cause such assets or insurance obligations to be less than such
benefit obligations.

(r) Intellectual Property.

(i) Section 3.2(r)(i) of the Company Disclosure Letter sets forth, for the
Company Intellectual Property owned by the Acquired Companies, a list of all
material U.S. and foreign: (a) patents and patent applications; (b) trademark
registrations and applications (including Internet domain name registrations);
(c) copyright registrations and applications and (d) unregistered common law
trademarks and service marks material to the business of the Acquired Companies.
Except as set forth in Section 3.2(r)(ii) of the Company Disclosure Letter, to
the Knowledge of the Company, the foregoing registrations and applications that
are material to and currently used in the businesses of the Acquired Companies
are, in the case of registrations, in effect and subsisting, and in the case of
applications, pending and are not subject to any action alleging the invalidity
of any such registration or seeking to have any such registration or application
canceled, re-examined or found invalid.

 

34



--------------------------------------------------------------------------------

(ii) Except as does not constitute a Material Adverse Effect or as set forth in
Section 3.2(r)(ii) of the Company Disclosure Letter, (a) the conduct of the
business of the Acquired Companies does not infringe or otherwise violate (1) to
the Knowledge of the Company, any Person’s Patents or Trademarks, and (2) any
Person’s other Intellectual Property, and there is no claim pending or, to the
Knowledge of the Company threatened against the Acquired Companies alleging such
infringement or other violation, (b) to the Knowledge of the Company, no Person
is infringing or otherwise violating any Company Intellectual Property owned by
the Acquired Companies, and no claims are pending or, to the Knowledge of the
Company, threatened against any Person by any Acquired Company alleging such
infringement or other violation and (c) subject to Section 3.2(r)(ii)(a), the
Acquired Companies own or have the right to use all of the Intellectual Property
used by the Acquired Companies in their businesses as currently conducted, free
and clear of Encumbrances (except Permitted Encumbrances) on the Acquired
Companies’ rights in such Intellectual Property.

(iii) The Acquired Companies use commercially reasonable efforts to (a) maintain
registrations for registered Company Intellectual Property that are material to
the businesses of the Acquired Companies and (b) protect the confidentiality of
their material confidential information. Except as does not constitute a
Material Adverse Effect, employees who contributed to the creation or invention
of Intellectual Property in which the Acquired Companies assert ownership have
assigned to the Company all of their rights therein that did not initially vest
in the Company by operation of law.

(iv) The Acquired Companies use commercially reasonable efforts, consistent with
their internal policies and procedures, to protect personally identifiable
information provided by the Acquired Companies ‘ customers and website users
from unauthorized disclosure or use. Except as set forth in Section 3.2(r)(iv)
of the Company Disclosure Letter and except as does not constitute a Material
Adverse Effect, (i) the Acquired Companies use commercially reasonable efforts,
consistent with their internal policies and procedures, to protect the integrity
and security of their information technology systems, websites, databases and
networks and the information transmitted thereby or stored therein and none of
them have, as of the date of this Agreement, any Actions pending against them
regarding the foregoing and (ii) no Acquired Company has received any complaints
during the two years prior to the date of this Agreement relating thereto.

(s) Brokers’ Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with this Agreement or the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Company, for which any of the Acquired Companies or Buyer has or will have
any liability.

 

35



--------------------------------------------------------------------------------

(t) Insurance Coverage. The Company has furnished to Buyer a list of all
insurance policies and fidelity bonds relating to the assets, business,
operations, employees, officers or directors of the Acquired Companies. All such
policies are valid and in full force and effect and, except as set forth in
Section 3.2(t) of the Company Disclosure Letter, no written notice of
cancellation or termination has been received by the Acquired Companies with
respect to any such policy. All premiums due on such policies have been paid and
none of the Acquired Companies is in default under any material obligation of
any such policy.

(u) Sufficiency of Assets. As of the Closing Date, the assets, rights and
Permits of the Acquired Companies, including any rights of the Acquired
Companies arising pursuant to the Separation Agreements, will be in all material
respects the assets, rights and Permits of Seller and its Subsidiaries that are
used to conduct the business of the Acquired Companies as currently conducted,
it being understood that no representation is being made with respect to any
assets, rights or Permits not owned by Seller or any of its Subsidiaries.

(v) Indebtedness; Certain Payments.

(i) Following the repayment of the Estimated Closing Indebtedness at Closing,
the Company and its Subsidiaries shall have no other Indebtedness (other than
Indebtedness of the type described in clause (ii)(A) of the definition of
Indebtedness) immediately after such repayment other than Indebtedness incurred
by the Company on the Closing Date in connection with the Debt Financing.

(ii) (A) To the Knowledge of the Company, there is not expected to be any
earn-out or deferred purchase price payable with respect to the acquisition of
Needahotel and (B) there will not by any earn-out or deferred purchase price
payable with respect to the acquisition of Donvand Limited (d/b/a Guliver’s
Travels Associates) and Octopustravel Group Limited pursuant to the Share
Purchase Agreement between Sarah Newman, Andrew Collins, Anne Keogh, Cendant
Corporation and Castlenau Limited, dated February 8, 2006 and the Share and
Purchase Agreement between David Babai, Uzi Kattan, Edward Faith, Murray Sweet,
Bernard Bialylew, Codesilver Limited (n/k/a Cendant Travel Services Limited) and
Cendant Corporation (as Guarantor), dated December 16, 2004, respectively.

Section 3.3 Representations and Warranties of Buyer. Buyer represents and
warrants to Seller and the Company as follows:

(a) Due Organization and Good Standing of Buyer. Buyer is duly formed, validly
existing and in good standing under the Laws of the State of Delaware.

 

36



--------------------------------------------------------------------------------

(b) Authorization of Transaction by Buyer. Buyer has all requisite limited
liability company power and authority to execute, deliver and perform its
obligations under this Agreement, and to consummate the transactions
contemplated by this Agreement. The execution, delivery and performance by Buyer
of this Agreement, and the consummation by Buyer of the transactions
contemplated by this Agreement have been duly and validly authorized by all
necessary limited liability company action on the part of Buyer and no other
limited liability company proceedings on the part of Buyer are necessary to
authorize the execution, delivery and performance by Buyer of this Agreement or
to consummate the transactions contemplated by this Agreement. This Agreement
has been duly executed and delivered by Buyer and, assuming due authorization,
execution and delivery by Seller and the Company, constitutes, a valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except that such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors and general
principles of equity (whether considered in a proceeding at law or in equity)
and the discretion of the court before which any proceeding therefor may be
brought.

(c) Governmental Filings. No Governmental Filings are required in connection
with the execution, delivery and performance of this Agreement by Buyer, except
(i) Governmental Filings under the HSR Act, (ii) Governmental Filings under
Foreign Antitrust Merger Control Laws, (iii) the Governmental Filings required
to be made with the FSA, (iv) Governmental Filings that become applicable as a
result of matters specifically related to Seller or its Affiliates, (v) as set
forth in Section 3.3(c) of the Buyer Disclosure Letter or (vi) such other
Governmental Filings the failure of which to be obtained or made would not
materially impair or delay Buyer’s ability to consummate the transactions
contemplated by this Agreement.

(d) No Conflict or Violation. The execution, delivery and performance by Buyer
of this Agreement and the consummation of the transactions contemplated by this
Agreement do not (i) assuming all authorizations, consents and approvals
described in Section 3.1(d) (other than clause (iv) of Section 3.1(d)),
Section 3.2(d) (other than clause (iv) thereof) and Section 3.3(c) have been
obtained or made, violate any applicable Law to which Buyer is subject;
(ii) require a consent or approval under, conflict with, result in a violation,
termination or breach of, or constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate or
cancel any Contract to which Buyer is a party; or (iii) violate the
Organizational Documents of Buyer, except with respect to the foregoing clauses
(i) and (ii) as would not, individually or in the aggregate, materially impair
or delay Buyer’s ability to consummate the transactions contemplated by this
Agreement.

(e) Legal Proceedings. As of the date of this Agreement, there are no Actions
pending or, to the knowledge of Buyer, threatened against Buyer which challenge
the validity or enforceability of this Agreement or seek to enjoin or prohibit
consummation of, or seek other material equitable relief with respect to, the
transactions contemplated by this Agreement. Buyer is not subject to any
judgment, decree, injunction or order of any Governmental Entity which would
materially impair or delay Buyer’s ability to consummate the transactions
contemplated by this Agreement.

 

37



--------------------------------------------------------------------------------

(f) Acquisition of Equity for Investment. Buyer has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of Buyer’s purchase of the Shares. Buyer confirms that it
can bear the economic risk of its investment in the Shares and can afford to
lose its entire investment in the Shares, has been furnished the materials
relating to Buyer’s purchase of the Shares which it has requested, and Seller
has provided Buyer the opportunity to ask questions of the officers and
management employees of the Acquired Companies and to acquire additional
information about the business and financial condition of the Acquired
Companies. Buyer is acquiring the Shares for investment and not with a view
toward or for sale in connection with any distribution thereof, or with any
present intention of distributing or selling such Shares. Buyer agrees that the
Shares may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act of 1933, as
amended, except pursuant to an exemption from such registration available under
such Act.

(g) Funding.

(i) Section 3.3(g)(i) of the Buyer Disclosure Letter sets forth a true, accurate
and complete copy of the executed commitment letter from Credit Suisse, Credit
Suisse Securities (USA) LLC, Lehman Commercial Paper Inc., Lehman Brothers Inc.,
UBS Loan Finance LLC and UBS Securities LLC (the “Debt Commitment Letter”),
pursuant to which, and subject to the terms and conditions thereof, the lender
parties thereto have committed to lend the amounts set forth therein to Buyer
for the purpose of funding the transactions contemplated by this Agreement (the
“Debt Financing”). Section 3.3(g)(ii) of the Buyer Disclosure Letter sets forth
a true, accurate and complete copy of the executed commitment letter (the
“Equity Commitment Letter” and together with the Debt Commitment Letter, the
“Financing Commitments”) from Blackstone Capital Partners V Merchant Banking
Fund L.P. (the “Investor”) pursuant to which the Investor has committed, subject
to the terms and conditions set forth therein, to invest the amounts set forth
therein, to purchase Equity Interests of Buyer ( the “Equity Financing” and
together with the Debt Financing, the “Financing”). The Equity Commitment Letter
provides that the Investor is guaranteeing Buyer’s obligations to Seller,
subject to the limits set forth therein.

(ii) As of the date of this Agreement, the Financing Commitments are in full
force and effect and have not been withdrawn or terminated or otherwise amended
or modified in any respect. Each of the Financing Commitments, in the form so
delivered, is a legal, valid and binding obligation of Buyer and, to the
knowledge of Buyer, the other parties thereto. As of the date hereof, there are
no other agreements, side letters or arrangements relating to the Financing
Commitments that could affect the availability of the Debt Financing or the
Equity Financing. Buyer has no reason to believe that it

 

38



--------------------------------------------------------------------------------

will be unable to satisfy on a timely basis any term or condition of closing to
be satisfied by it contained in the Financing Commitments. Buyer has fully paid
any and all commitment fees or other fees required by the Financing Commitments
to be paid on or before the date of this Agreement. The aggregate proceeds from
the Financing will constitute all of the financing required to be provided by
Buyer, and will be sufficient for the satisfaction of all of Buyer’s obligations
under this Agreement in an amount sufficient to consummate the transactions
contemplated by this Agreement, including the payment of the Purchase Price and
the payment of all associated costs and expenses (the “Required Amount”). The
Financing Commitments contain all of the conditions precedent to the obligations
of the parties thereunder to make the Financing available to Buyer on the terms
therein.

(h) Brokers’ Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with this Agreement or the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer, for which Seller or any of its Subsidiaries have or will have any
liability.

(i) Other Business Interests. Section 3.3(i) of the Buyer Disclosure Letter
lists, as of the date of this Agreement, with respect to the private equity
funds of which Affiliates of The Blackstone Group serve as general partner and
investment adviser, all portfolio company investees in which such private equity
funds own more than a five percent stake.

Section 3.4 No Other Representations or Warranties. Except for the
representations and warranties contained in Section 3.1 and Section 3.2, neither
Seller, the Company nor any other Person on behalf of Seller or the Company or
any of their respective Affiliates makes any express or implied representation
or warranty with respect to Seller, the Company or any of their respective
Affiliates or with respect to any other information provided to Buyer, its
Affiliates, agents or representatives in connection with the transactions
contemplated by this Agreement. Neither Seller, the Company nor any other Person
will have or be subject to any liability or other obligation to Buyer, its
Affiliates, agents or representatives or any Person resulting from the sale of
the Shares to Buyer or Buyer’s use of, or the use by any of Buyer’s Affiliates,
agents or representatives of, any such information, including any information,
documents, projections, forecasts of other material made available to Buyer, its
Affiliates or representatives in certain “data rooms”, offering memorandum,
Offering Materials or management presentations in expectation of the
transactions contemplated by this Agreement, unless any such information is
expressly and specifically included in a representation or warranty contained in
Section 3.1 or Section 3.2. Each of Seller and the Company disclaims any and all
other representations and warranties, whether express or implied.

 

39



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Section 4.1 Conduct of the Company’s Business.

(a) Seller agrees that, during the period from the date of this Agreement until
the earlier of the Closing or the termination of this Agreement in accordance
with its terms, except (i) as expressly contemplated by this Agreement, (ii) as
required by applicable Law, (iii) as set forth in Section 4.1 of the Company
Disclosure Letter, (iv) as set forth in, in pursuit of or otherwise pursuant to
the Separation Agreement (including the incurrence, use of proceeds from and
repayment of Indebtedness under the Travelport Facility), (v) as consented to by
Buyer in writing (which consent shall not be unreasonably withheld or delayed),
or (vi) in connection with the projects, matters and actions described on
Section 1.1 of the Company Disclosure Letter, Seller shall cause the Acquired
Companies to conduct their respective businesses and operations in the ordinary
course of business and, subject to the foregoing, shall procure that the
Acquired Companies shall not:

(i) authorize or effect any amendment to or change its Organizational Documents
in any material respect (it being understood that any such change that would
negatively affect the Debt Financing shall be deemed to be material);

(ii) issue or authorize the issuance of any Equity Interests, or grant any
options, warrants, or other rights to purchase or obtain any of its Equity
Interests or issue, sell or otherwise dispose of any of its Equity Interests,
other than to an Acquired Company;

(iii) issue any note, bond, or other debt security, or create, incur, assume or
guarantee any Indebtedness or any material capitalized lease obligation, in each
case (A) in excess of $10,000,000 and other than Current Liabilities or
(B) which would be adverse in any material respect to the Financing;

(iv) with respect to Contracts that are not Specified Contracts, except in the
ordinary course of business, enter into any Contract that, had it been entered
into prior to the date hereof, would be a Company Contract, or materially amend,
modify, terminate or cancel (1) any existing Company Contract or Contract with
any Affiliate of the Company, other than the Separation Agreements or (2) any
Contract that is, or had it been entered into prior to the date hereof would be,
a Company Contract;

(v) enter into or materially amend, modify, terminate or cancel any Specified
Contract unless such action is in the ordinary course of business and either
(1) such Specified Contract or amendment or modification thereof contains terms
and conditions substantially similar, taken as a whole, to

 

40



--------------------------------------------------------------------------------

other Specified Contracts of a similar nature to which an Acquired Company is a
party or (2) the relevant Acquired Company has reasonably consulted with Buyer
prior to entering into, amending, modifying, terminating or canceling such
Specified Contract;

(vi) except in the ordinary course of business, sell, lease, license, transfer
or otherwise dispose of any of the material property rights (including material
Intellectual Property), assets or rights of the Acquired Companies, taken as a
whole, other than distributions of cash to any Affiliate of Seller, and other
than as required pursuant to existing contracts or commitments;

(vii) make any capital expenditure, or commitments therefor, in excess of the
amounts set forth in the capital expenditure budget set forth in
Section 4.1(a)(vii) of the Company Disclosure Letter the (“Capex Budget”);

(viii) cancel, compromise or settle any material Action, or intentionally waive
or release any material rights, of any Acquired Company;

(ix) adopt, enter into, amend, alter, or terminate (or grant any waiver or
consent under) any Company Plan or grant or agree to grant any increase in the
wages, salary, bonus or other compensation, remuneration or benefits of any
executive-level employee of any Acquired Company, except as required under
applicable Law, any existing Company Plan or any existing employment agreement;

(x) make any changes to their accounting principles or practices, other than as
may be required by Law, GAAP or generally accepted accounting principles in the
jurisdictions of incorporation of the relevant Acquired Company;

(xi) acquire (by merger, consolidation or acquisition of stock or assets) any
corporation, partnership or other business organization or division thereof or
collection of assets constituting all or substantially all of a business or
business unit or make any investment in any Person in excess of $15,000,000;

(xii) discontinue any business material to the Acquired Companies;

(xiii) declare, set aside or pay any dividend or distribution on or in respect
of any of its Equity Interests, other than any dividend or distribution paid
prior to the Closing Date exclusively in cash, Equity Interests of any Acquired
Company or a combination of Equity Interests of any Acquired Company and cash in
the case of Equity Interests, to the extent distributed to the Company or a
wholly-owned Subsidiary of the Company;

 

41



--------------------------------------------------------------------------------

(xiv) change in any material respect the policies or practices of any Acquired
Company with regard to the extension of discounts or credit to customers or
collection of receivables from customers;

(xv) (A) make or change any material Tax election, file any amended Tax Return,
or settle or compromise any proceeding with respect to any material Tax claim or
assessment related to any Acquired Company, that, in each case, reasonably could
increase Taxes of such Acquired Company after the Closing; (B) surrender any
right to claim a refund of material Taxes that would be for Buyer’s account
under this Agreement; or (C) change any accounting method with respect to
material Taxes, or enter into any closing agreement;

(xvi) except pursuant to the Separation Agreements, enter into or adopt a plan
or agreement of recapitalization, reorganization, merger or consolidation or
adopt a plan of complete or partial liquidation or dissolution;

(xvii) amend or modify any of the Separation Agreements in a manner adverse to
Buyer or any of the Acquired Companies; and

(xviii) agree or otherwise commit to take any of the actions prohibited by the
foregoing clauses (i) through (xvi) above.

(b) From and after the date hereof until the Closing, the Acquired Companies
shall use commercially reasonable efforts to execute the Capex Budget for such
period.

(c) At the Closing, the Acquired Companies shall have no less than $25,000,000
of cash and cash equivalents.

(d) Other than the right to consent or withhold consent with respect to the
foregoing matters, nothing contained herein shall give Buyer any right to
manage, control, direct or be involved in the management of Seller, the Company,
or their respective Subsidiaries or businesses prior to the Closing.

(e) Notwithstanding anything else to the contrary, each Acquired Company shall
be permitted to incur indebtedness to any other Acquired Companies in connection
with transferring cash or cash equivalents among the Acquired Companies;
provided, however, that Seller shall, and shall cause the Acquired Companies to,
use reasonable best efforts to effect such transfers without incurring such
indebtedness to the extent such other means of transfer do not result in costs
to any of the Acquired Companies or otherwise adversely impact Seller or any of
the Acquired Companies. To the extent any such indebtedness is incurred and will
remain outstanding following the Closing, the final maturity of such
indebtedness shall not occur prior to a date which is less than ten and one-half
(10.5) years following the Closing.

 

42



--------------------------------------------------------------------------------

Section 4.2 Employment Matters.

(a) Upon the Closing Date, the Acquired Companies shall continue to employ all
individuals who are employees of any Acquired Company on the Closing Date,
including employees not actively at work due to injury, vacation, military duty,
disability or other leave of absence (the “Affected Employees”). Until at least
December 31, 2007, Buyer shall not reduce any Affected Employee’s base salary or
incentive compensation opportunity, each as in effect immediately prior to the
Closing Date (provided, however, that the foregoing shall not restrict Buyer’s
or the Acquired Companies’ ability to choose the form of such incentive
compensation opportunity), and shall provide employee benefits and compensation
(excluding equity-based benefits and compensation) to Affected Employees that
are no less favorable in the aggregate (excluding, for this purpose, any
compensation arrangements designed for the transactions contemplated by this
Agreement or the transactions contemplated by the Separation Agreements) than
those provided to such persons immediately prior to the Closing Date whether
arising under a Company Plan or any Seller Plan. Periods of employment with any
Acquired Company (including, without limitation, any current or former Affiliate
of the Company or any predecessor, to the extent previously recognized under the
Company Plans), shall be taken into account for purposes of determining, as
applicable, the eligibility for participation, vesting and the calculation of
benefits (including severance) of any employee under all employee benefit plans
offered by Buyer or an Affiliate of Buyer to the Affected Employees, including
vacation plans or arrangements, 401(k) or other retirement plans and any
severance or welfare plans (but excluding for purposes of any defined benefit
pension plan or post-employment welfare benefit plan). Buyer shall cause the
Acquired Companies to (i) waive any limitation on medical coverage of Affected
Employees due to pre-existing conditions under the applicable medical plan of
Buyer to the extent such Affected Employees are currently covered under a
medical employee benefit plan of any Acquired Company or their Affiliates and
(ii) credit each Affected Employee with all deductible payments and co-payments
paid by such employee under the medical employee benefit plan of the Company or
its Affiliates prior to the Closing Date during the year in which the Closing
occurs for the purpose of determining the extent to which any such employee has
satisfied his or her deductible and whether he or she has reached the
out-of-pocket maximum under any medical plan of Buyer or an Affiliate of Buyer
for such year.

(b) Prior to the Closing Date, the Acquired Companies shall withdraw, effective
as of the Closing Date, from any Seller Plan in the manner, if any, that such
Seller Plan specifies for withdrawal of a participating employer.

(c) Notwithstanding the general provisions of Section 4.2(a), until at least
December 31, 2007, Buyer shall, and shall cause its Affiliates to, provide each
Affected Employee with severance benefits that are no less favorable than
(i) those that would have been provided to such Affected Employee immediately
prior to the Closing Date or (ii) those that may be provided to such Affected
Employee under the terms of a severance plan of Buyer or its Affiliates,
whichever is more favorable to such Affected Employee on the date of termination
of employment.

 

43



--------------------------------------------------------------------------------

(d) The parties hereby agree to take all actions necessary to effectuate the
provisions set forth on Section 4.2(d) of the Company Disclosure Letter.

(e) Seller, Buyer and the Company acknowledge and agree that all provisions
contained in this Section 4.2 and Section 4.3 with respect to Affected Employees
are included for the sole benefit of Buyer and the Company and shall not create
any right (i) in any other Person, including, Affected Employees, Company Plans
or any beneficiary thereof or (ii) to continued employment with Buyer, the
Company or any of their respective Affiliates.

Section 4.3 Retention Payments.

Buyer shall take all actions necessary to assume and honor any Company Plan that
expressly requires such assumption. The Acquired Companies shall be solely
responsible for all liabilities relating to the amendment, termination or
alleged termination of any Company Plan following the Closing Date. The Acquired
Companies and Seller shall share responsibility for stay bonuses, transaction
bonuses and fees and other retention payments (each, a “Retention Payment”) (it
being understood that Retention Payments shall not include (i) any severance
payments other than Severance Costs and (ii) the 2006 Award as described in
Section 4.2(d) of the Company Disclosure Letter) due from any Acquired Company
under any agreement with employees, officers and other service providers of the
Acquired Companies (each, a “Retention Letter”). Seller shall pay one-half of
each Retention Payment on the Closing Date (to the extent not previously paid in
accordance with the terms of the applicable Retention Letter) (the “Seller
Portion Retention Payment”) and (ii) the Buyer shall cause the Company to assume
and honor the Retention Letters and shall pay, or shall cause the Company to
pay, the balance of each Retention Payment in accordance with the terms of the
applicable Retention Letter, but in no event later than the first anniversary of
the Closing Date (the “Company Portion Retention Payment”). Buyer agrees to pay
Seller an amount equal to the product of (A) 0.65 and (B) all Company Portion
Retention Payments that are forfeited on or prior to the first anniversary of
the Closing Date by, and any amounts otherwise not paid on or prior to the first
anniversary of the Closing Date to any, Affected Employee party to a Retention
Letter in accordance with the Retention Letter to which such Affected Employee
is a party. The payment contemplated by the foregoing sentence shall be made
promptly following the first anniversary of the Closing Date by wire transfer of
immediately available funds (it being understood that any such payments that are
rolled over into Equity Interest or other securities of Buyer will be deemed
paid unless forfeited on or prior to the first anniversary of the Closing Date).

Section 4.4 Publicity. Buyer and Seller agree to communicate with each other and
cooperate with each other prior to any public disclosure of the transactions
contemplated by this Agreement. Buyer and Seller agree that no public release or
announcement concerning the terms of the transactions contemplated by this
Agreement shall be issued by any party without the prior consent of Buyer and
Seller, except (i) as such release or announcement, upon the advice of outside
counsel, may be required by Law or the rules and regulations of any stock
exchange upon which the securities of Seller are listed, in which case the party
required to make the release or announcement, to

 

44



--------------------------------------------------------------------------------

the extent practicable after using reasonable best efforts to avoid such
disclosure, shall allow the other parties reasonable time to comment on such
release or announcement in advance of such issuance and (ii) Seller may disclose
any information concerning the transactions contemplated by this Agreement which
it deems appropriate in its reasonable judgment after reasonable advance notice
to Buyer, in light of its status as a publicly owned company, including without
limitation to securities analysts and institutional investors and in press
interviews and Governmental Filings.

Section 4.5 Confidentiality.

(a) Buyer and its Representatives shall treat all nonpublic information obtained
in connection with this Agreement and the transactions contemplated by this
Agreement as confidential in accordance with the terms of the Confidentiality
Agreement. The terms of the Confidentiality Agreement are hereby incorporated by
reference and shall continue in full force and effect until the Closing, at
which time such Confidentiality Agreement shall terminate. If this Agreement is,
for any reason, terminated prior to the Closing, the Confidentiality Agreement
shall continue in full force and effect as provided in Section 6.2 in accordance
with its terms.

(b) From and after the Closing, (i) Buyer shall, and shall cause the Acquired
Companies to, keep confidential and not use for any purpose all nonpublic
information regarding Seller and its current and former Affiliates (other than
the Acquired Companies) of which the Acquired Companies are actually aware and
(ii) except as contemplated by the Separation Agreements, Seller shall, and
shall cause its Affiliates to, keep confidential and not use for any purpose all
nonpublic information regarding Buyer or its Affiliates (including the Acquired
Companies) of which Seller and its Affiliates are actually aware, except, in
each case, to the extent required by Law.

Section 4.6 Access to Information.

(a) Subject to Section 4.5, Seller shall cause its officers, directors,
employees, auditors and other agents to afford the officers, directors,
employees, auditors, providers of financing, counsel, financial advisors and
other agents of Buyer reasonable access during normal business hours to the
officers, directors, employees, agents, properties, offices and other facilities
of the Acquired Companies and their books and records, and shall furnish Buyer
with such financial, operating and other data and information with respect to
the Acquired Companies, as Buyer, through its officers, employees, auditors,
providers of financing, counsel, financial advisors or other agents, may
reasonably request. In exercising its rights hereunder, Buyer shall conduct
itself so as not to unreasonably interfere in the conduct of the business of the
Acquired Companies prior to Closing. Buyer acknowledges and agrees that any
contact by Buyer and its agents and representatives with officers, employees,
customers or agents of the Acquired Companies hereunder shall be arranged and
supervised by representatives of Seller, unless Seller otherwise expressly
consents with respect to any specific contact. Notwithstanding anything to the
contrary set forth in this Agreement, neither Seller nor any of its Affiliates
(including the Acquired Companies) shall be required to disclose to Buyer or any
agent or representative thereof any (i) information (A) relating to any sale

 

45



--------------------------------------------------------------------------------

or divestiture process conducted by Seller or its Affiliates for the Company or
its business or Seller’s or its Affiliates’ (or their representatives’)
evaluation of the Company or its business in connection therewith, including
projections, financial or other information relating thereto or (B) if doing so,
in Seller’s good faith opinion, could violate any Contract or Law to which
Seller or any of its Affiliates (including the Acquired Companies) is a party or
is subject or which it believes in good faith could result in a loss of the
ability to successfully assert a claim of privilege (including without
limitation, the attorney-client and work product privileges) or
(ii) consolidated, combined, unitary or similar Tax Return of which Seller or
any of its Affiliates (other than any of the Acquired Companies) is the common
parent or any other information relating to Taxes or Tax Returns other than
information relating solely to the Acquired Companies.

(b) After the Closing for a period of seven years, upon reasonable written
notice, Buyer shall furnish or cause to be furnished to Seller and its counsel,
auditors, agents and representatives reasonable access, during normal business
hours, to such information and assistance relating solely to the Acquired
Companies as is necessary for any reasonable business purpose, including,
without limitation, financial reporting and accounting matters or in connection
with any disclosure obligation or the defense of any Action. Seller shall
reimburse the Company for reasonable out-of-pocket costs and expenses incurred
in assisting Seller pursuant to this Section 4.6(b).

Section 4.7 Filings and Authorizations, Including HSR Act Filing.

(a) Seller, on the one hand, and Buyer, on the other hand, shall, and shall
cause its Affiliates to, promptly file or cause to be filed all necessary
Governmental Filings, including, but not limited to, (i) as promptly as
practicable but in no event later than ten (10) Business Days of the date of
this Agreement file all required Governmental Filings under the HSR Act, (ii) as
promptly as practicable but in no event later than ten (10) Business Days of the
date of this Agreement file all required Foreign Antitrust Merger Control Laws,
(iii) as promptly as practicable but in no event later than five (5) Business
Days of the date of this Agreement filing the FSA Notice with the FSA and
(iv) submissions of additional information requested by any Governmental Entity.
Each of Buyer and Seller further agrees that it shall, and shall cause its
Affiliates to, comply with any applicable post-Closing notification or other
requirements of the FSA or of any antitrust, trade competition, investment or
control reporting or similar Law or regulation of any Governmental Entity with
competent jurisdiction. Each of Buyer and Seller agrees to cooperate with and
promptly to consult with, to provide any reasonably available information with
respect to, and to provide, subject to appropriate confidentiality provisions,
copies of all presentations and filings to any Governmental Entity to the other
party or its counsel.

(b) In addition to the agreements set forth in Section 4.6(a) above, Buyer shall
use its reasonable best efforts to obtain the consents, approvals, waivers or
other authorizations from Governmental Entities, including without limitation,
any approvals required by the FSA in connection with Buyer’s acquisition of the
control of Bastion, respectively, and antitrust clearance under the HSR Act and
any Foreign

 

46



--------------------------------------------------------------------------------

Antitrust Merger Control Laws, as promptly as practicable, and in any event
prior to the Outside Date, and that any conditions set forth in or established
by any such consents, clearances, approvals, waivers or other authorizations
from Governmental Entities are wholly satisfied. In fulfillment of this
covenant, Buyer agrees, among other steps or actions and without limiting the
scope of Buyer’s obligations, to:

(i) offer and agree to an order providing for the divestiture by Buyer and its
Affiliates of such properties, assets, operations or businesses (including such
properties, assets, or operations of any of the Acquired Companies) as are
necessary to permit Buyer fully to complete the transactions contemplated by
this Agreement;

(ii) offer and agree to hold separate such properties, assets, operations or
businesses, pending the satisfaction or termination of any such conditions,
restrictions or agreements affecting Buyer’s full rights of ownership of any of
the Acquired Companies (or any portion thereof) as may be necessary to permit
Buyer fully to complete the transactions contemplated by this Agreement;

(iii) agree to the conditions requested by the FSA in connection with its
approval of Buyer’s acquisition of control of Bastion including, but not limited
to, any such condition (i) restricting the ability of Buyer to place any
Encumbrance on the shares of stock of Bastion once it acquires control of
Bastion, (ii) restricting the use of dividends issued by Bastion or
(iii) restricting or otherwise affecting the business plan or business
activities of Bastion; and

(iv) Buyer and Seller agree to oppose fully and vigorously any Action relating
to this Agreement or the transactions contemplated by this Agreement, including,
without limitation, to appeal promptly any adverse decision or order by any
Governmental Entity or, if reasonably requested by Seller or Buyer, as the case
may be, to commence or threaten to commence and to pursue vigorously any Action
reasonably believed to be helpful in obtaining authorization from Governmental
Entities or in terminating any outstanding Action; it being understood that the
costs and expenses of all such Action shall be borne by Buyer.

Section 4.8 Director and Officer Liability; Indemnification.

(a) If the Closing occurs, Buyer shall and shall cause the Acquired Companies to
take any necessary actions to provide that all rights to indemnification and all
limitations on liability existing in favor of any current or former officers,
directors, managers or employees of any of the Acquired Companies (or their
respective predecessors) (collectively, the “Company Indemnitees”), as provided
in (i) the Organizational Documents of any of the Acquired Companies in effect
on the date of this Agreement or (ii) any agreement providing for
indemnification by any Acquired Company of any of the Company Indemnitees in
effect on the date of this Agreement and which is disclosed to Buyer on or
before the date hereof (an “Indemnity Agreement”) to

 

47



--------------------------------------------------------------------------------

which Seller or any Acquired Company is a party shall survive the consummation
of the transactions contemplated by this Agreement and continue in full force
and effect on equal or more favorable terms (including, at the option of Buyer,
in new indemnity agreements) and be honored by the Acquired Companies after the
Closing; provided, that such indemnification shall be subject to limitations
imposed from time to time by Law. Buyer further agrees to assume or cause the
Company to comply with the indemnification and continuing insurance obligations
of Seller under each of the agreements set forth on Section 4.8 of the Company
Disclosure Letter. Without the prior written consent of such Company Indemnitee,
Buyer shall not and shall cause the Acquired Companies not to settle any matter
for which it or they are providing indemnification to any Company Indemnitee
other than any settlement exclusively requiring the payment of monetary damages
to be paid entirely by or on behalf of the indemnifying party.

(b) For six years from the Closing, Buyer shall cause to be maintained in effect
for the benefit of the Company’s directors and officers an insurance and
indemnification policy with an insurer with a Standard & Poor’s rating of at
least A that provides coverage for acts or omissions occurring prior to the
Closing (the “D&O Insurance”) covering each such person currently covered by the
officers’ and directors’ liability insurance policies held by or for the benefit
of the Company on terms with respect to coverage and in amounts no less
favorable than those of the Company’s directors’ and officers’ insurance policy
in effect on the date of this Agreement; provided, that the Company and its
Subsidiaries shall not be obligated to pay annual premiums for such D&O
Insurance in excess of $5,500,000. Buyer may satisfy its obligations under this
Section 4.8(b) by purchasing a “tail” policy from an insurer with a Standard &
Poor’s rating of at least A under the Company’s existing directors’ and
officers’ insurance policy, which (i) has an effective term of six years from
the Closing, (ii) covers each person currently covered by the Company’s
directors’ and officers’ insurance policy in effect on the date of this
Agreement for actions and omissions occurring on or prior to the Closing and
(iii) contains terms that are no less favorable than those of the Company’s
directors’ and officers’ insurance policy in effect on the date of this
Agreement.

(c) Notwithstanding anything herein to the contrary, if any Action (whether
arising before, at or after the Closing) is made against any person covered by
the D&O Insurance on or prior to the sixth anniversary of the Closing, the
provisions of this Section 4.8 shall continue in effect until the final
disposition of such Action.

(d) In the event that the Company or Buyer or any of their respective successors
or assigns (i) consolidates with or merges into any other Person and shall not
be the continuing or surviving corporation or entity of such consolidation or
merger or (ii) transfers or conveys all or a majority of its properties and
assets to any Person, then, and in each such case, proper provision shall be
made so that the successors and assigns of the Company or Buyer, as the case may
be, shall succeed to the obligations set forth in this Section 4.8.

 

48



--------------------------------------------------------------------------------

(e) The obligations of Buyer under this Section 4.8 shall not be terminated or
modified in such a manner as to adversely affect any indemnitee to whom this
Section 4.8 applies without the express written consent of such affected
indemnitee (it being expressly agreed that the indemnitees to whom this
Section 4.8 applies shall be third party beneficiaries of this Section 4.8).

Section 4.9 Reasonable Best Efforts.

(a) Upon the terms and subject to the conditions herein provided, except as
otherwise provided in this Agreement, and without limiting the obligations of
the parties under Section 4.7, each of the parties hereto agrees to use its
reasonable best efforts to take or cause to be taken all action, to do or cause
to be done and to assist and cooperate with the other party hereto in doing all
things necessary, proper or advisable under applicable Laws and regulations to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement, including, but not limited to:
(i) the satisfaction of the conditions precedent to the obligations of any of
the parties hereto; (ii) the obtaining of applicable consents, waivers or
approvals of any third parties (including Governmental Entities); (iii) the
defending of any Actions, whether judicial or administrative, challenging this
Agreement or the performance of the obligations hereunder; and (iv) the
execution and delivery of such instruments, and the taking of such other actions
as the other party hereto may reasonably require in order to carry out the
intent of this Agreement. Notwithstanding the foregoing, none of Seller, the
Company, Buyer or any of their respective Affiliates shall be obligated to make
any payments or otherwise pay any consideration to any third party to obtain any
applicable consent, waiver or approval, other than any payment to a Governmental
Entity necessary for the satisfaction of the conditions contained in Article V.

(b) Each party hereto shall promptly inform the others of any communication from
any Governmental Entity regarding any of the transactions contemplated by this
Agreement. If any party or Affiliate thereof receives a request for additional
information or documentary material from any such Governmental Entity with
respect to the transactions contemplated by this Agreement, then such party
shall use its reasonable best efforts to make, or cause to be made, as soon as
practicable and after consultation with the other party, an appropriate response
in compliance with such request.

Section 4.10 Insurance. Buyer acknowledges that all insurance coverage for the
Acquired Companies under policies of Seller and its Affiliates shall terminate
as of the Closing and, following the Closing, no claims may be brought against
any policy of Seller and its Affiliates in respect any Acquired Company
regardless of whether the events underlying such claim arose prior to or after
the Closing, except pursuant to the Separation Agreements.

 

49



--------------------------------------------------------------------------------

Section 4.11 Termination of Agreements.

(a) On and as of the Closing, except for (i) this Agreement, (ii) the Separation
Agreements and (iii) those Contracts, if any, set forth on Section 4.11(a) of
the Company Disclosure Letter, all Contracts between any Acquired Company, on
the one hand, and Seller or any of its Affiliates (other than the Acquired
Companies), on the other hand (the “Terminating Contracts“) shall be terminated
as between them without any further force and effect, and there shall be no
further obligations of any of the relevant parties thereunder following the
Closing. Buyer agrees to take, and to cause the Acquired Companies to take, and
Seller agrees to take, and to cause its Affiliates to take, any action following
the Closing that would be required to give effect to the termination of the
Terminating Contracts.

(b) Except as set forth in Section 4.11(b) of the Company Disclosure Letter, all
inter-company accounts, whether payables or receivables, between Seller or any
of its Affiliates (other than the Acquired Companies), on the one hand, and the
Acquired Companies, on the other hand, as of the Closing shall be eliminated (by
way of capital contribution, cash settlement or as otherwise determined by
Seller in its sole discretion) prior to the Closing Date, after reasonable
consultation with Buyer; provided, however, that such eliminations of
inter-company accounts shall be completed in a manner that does not have any
adverse financial or Tax consequences to Buyer or the Acquired Companies
following the Closing.

Section 4.12 Release of Guarantees. Prior to the Closing Date, Seller and Buyer
shall cooperate and shall use their respective reasonable best efforts to,
effective as of the Closing Date, (i) terminate or cause to be terminated, or
cause Buyer or one of its Affiliates to be substituted in all respects for
Seller and any of its Affiliates or former Affiliates (other than the Acquired
Companies) (collectively, the “Released Parties”) in respect of all obligations
of the Released Parties under, any guarantee of or relating to obligations or
liabilities (including under any Contract, letter of credit or Company Lease) of
the Acquired Companies listed on Section 4.12 of the Company Disclosure Letter
(“Guarantees”) or entered into or issued following the date hereof in the
ordinary course of business (including renewals and extensions of any of the
foregoing) and (ii) cause Buyer or one of its Affiliates to have surety bonds
(and any necessary collateral, indemnity or other agreements associated
therewith) issued on behalf of Buyer or one of its Affiliates in replacement of,
but not having materially worse terms for the Buyer and the Acquired Companies
than, all surety bonds (and all collateral, indemnity and other agreements
associated therewith) issued on behalf of the Released Parties for the benefit
of any of the Acquired Companies and listed on Section 4.12 of the Company
Disclosure Letter (the “Surety Bonds”) or issued following the date hereof in
the ordinary course of business (including renewals and extensions of any of the
foregoing). In the case of the failure to do so by the by the Closing Date,
then, Seller, on the one hand, and Buyer and the Company, jointly and severally,
on the other hand, shall continue to cooperate and use their respective
reasonable best efforts to terminate, or cause Buyer or one of its Affiliates to
be substituted in all respects for the Released Parties in respect of, all
obligations of the Released Parties under any such Guarantees and to replace
surety bonds issued on behalf of Released Parties with surety bonds issued

 

50



--------------------------------------------------------------------------------

on behalf of Buyer or one of its Affiliates, and Buyer shall (i) indemnify and
hold harmless the Released Parties for any Damages arising from such Guarantees
and surety bonds and (ii) not permit any Acquired Company or Affiliates to
(A) renew or extend the term of or (B) increase its obligations under, or
transfer to another third party, any loan, lease, Contract or other obligation
for which any Released Party is or would reasonably be expected to be liable
under such Guarantee and Surety Bond. To the extent that any Released Party has
performance obligations under any such Guarantee or Surety Bond, Buyer shall use
reasonable best efforts to (i) perform such obligations on behalf of such
Released Party or (ii) otherwise take such action as reasonably requested by
Seller so as to put such Released Party in the same position as if Buyer, and
not such Released Party, had performed or were performing such obligations.

Section 4.13 Provision of Certain Services. Buyer acknowledges that the Acquired
Companies currently receive from Seller and its Affiliates certain
administrative and corporate services and benefits of a type generally provided
to other businesses and Subsidiaries of Seller (“Support Services”). Seller, the
Company and Buyer acknowledge that, except as provided in the Separation
Agreements, the Support Services shall cease at Closing, and all agreements and
arrangements (whether or not in writing) in respect thereof shall terminate as
of the Closing Date, with no further obligation of any party thereto.

Section 4.14 Website. For up to 180 days following the Closing Date, to the
extent that Seller maintains a website at <www.cendant.com>, it shall include on
such website a mutually-agreeable (i) statement as to the transactions
contemplated herein and (ii) link to Buyer’s website for the Acquired Companies.
The parties shall cooperate to transition all content of the Acquired Companies
on Seller’s website to Buyer’s website within fifteen (15) days following the
Closing Date.

Section 4.15 Tax Matters.

(a) Tax Return Preparation.

(i) Seller shall (and shall cause its Affiliates to), to the extent permitted by
applicable Tax Law and consistent with prior year practice, include the Acquired
Companies in the consolidated federal income Tax Returns and any combined,
consolidated or unitary state and local Tax Returns filed by Seller for any
Pre-Closing Tax Period (“Seller Consolidated Returns”), including the
short-period ending on the Closing Date. With respect to each Seller
Consolidated Return for a Tax year or period that includes the Closing Date, no
later than sixty (60) days prior to the due date (taking into account any valid
extensions thereof) (“Due Date”) for the filing of such Seller Consolidated
Return, Seller shall submit, or cause to be submitted, to Buyer for its review a
draft calculation of the Section 338 Taxes and Extraordinary Transaction Taxes
due and owing for the Tax period covered by such Seller Consolidated Return.
Within thirty (30) days following Buyer’s receipt of such calculation, Buyer
shall have the right to object to such calculation by written notice to

 

51



--------------------------------------------------------------------------------

Seller. If Buyer does not object by written notice to Seller within such time
period, such calculation shall be deemed to have been accepted and agreed upon,
and final and conclusive, for purposes of this Section 4.15(a)(i). If Buyer
objects to such calculation, it shall notify Seller in writing of the disputed
item (or items) and the basis for its objection, and Buyer and Seller shall act
in good faith to resolve any such dispute as promptly as practicable. If Buyer
and Seller have not reached agreement regarding such dispute, the dispute shall
be presented to the Independent Accounting Firm, whose determination shall be
binding upon both Buyer and Seller, and who shall make such determination within
ten (10) days from the date of presentation but in no event later than five
(5) days prior to the Due Date of the relevant Seller Consolidated Return. With
respect to each such Seller Consolidated Return, no later than two (2) days
prior to the Due Date of such Seller Consolidated Return, Buyer shall pay to
Seller an amount equal to the liability for Section 338 Taxes and Extraordinary
Transaction Taxes that are due and payable on the face of such Seller
Consolidated Return.

(ii) To the extent not filed prior to the Closing Date, Buyer shall prepare and
file or cause to be prepared and filed all Tax Returns required to be filed by
any Acquired Company for all Pre-Closing Tax Periods, other than Tax Returns
which are described in clause (i) of this Section 4.15(a) (each, a “Pre-Closing
Period Tax Return”). Buyer shall prepare such returns in a manner consistent
with past practice, except as required by applicable Law. Seller shall allow
Buyer reasonable access to any and all data and information reasonably necessary
for the preparation of such Pre-Closing Period Tax Returns and shall cooperate
fully with Buyer in the preparation of such Pre-Closing Period Tax Returns. With
respect to each Pre-Closing Period Tax Return filed after the Closing Date, no
later than sixty (60) days prior to the Due Date for the filing of such
Pre-Closing Period Tax Return, Buyer shall submit, or cause to be submitted, to
Seller for its review a draft of such Pre-Closing Period Tax Return. Within
thirty (30) days following Seller’s receipt of such Pre-Closing Period Tax
Return, Seller shall have the right to object to such Pre-Closing Period Tax
Return by written notice to Buyer. If Seller does not object by written notice
to Buyer within such time period, such Pre-Closing Period Tax Return shall be
deemed to have been accepted and agreed upon, and final and conclusive, for
purposes of this Section 4.15(a)(ii). If Seller objects to such Pre-Closing
Period Tax Return, it shall notify Buyer in writing of the disputed item (or
items) and the basis for its objection, and Seller and Buyer shall act in good
faith to resolve any such dispute as promptly as practicable. If Buyer and
Seller have not reached agreement regarding such dispute, the dispute shall be
presented to the Independent Accounting Firm, whose determination shall be
binding upon both Buyer and Seller, and who shall make such determination within
ten (10) days from the date of presentation but in no event later than five
(5) days prior to the Due Date of such Pre-Closing Period Tax Return. With
respect to each such Pre-Closing

 

52



--------------------------------------------------------------------------------

Period Tax Return, no later than two (2) days prior to the Due Date of such
Pre-Closing Period Tax Return, (x) Buyer shall submit to Seller a final draft of
such Pre-Closing Period Tax Return and (y) Seller shall pay to Buyer an amount
equal to the liability for Pre-Closing Taxes that are shown to be due and
payable on the face of such Pre-Closing Period Tax Return. Buyer shall cause the
applicable Acquired Company to file each Pre-Closing Period Tax Return and pay
to the applicable Tax authority all amounts shown to be due and payable on the
face of such Pre-Closing Period Tax Return.

(iii) Buyer shall, or shall cause each Acquired Company to, prepare (or cause to
be prepared) all Tax Returns that are required to be filed by each Acquired
Company for all Straddle Periods (each, a “Straddle Period Tax Return”). All
such Straddle Period Tax Returns shall be prepared and filed in a manner that is
consistent with prior practice, except as required by applicable Law. With
respect to each Straddle Period Tax Return, no later than sixty (60) days prior
to the Due Date for the filing of such Straddle Period Tax Return, Buyer shall
submit, or cause to be submitted, to Seller for its review a draft of such
Straddle Period Tax Return, and shall notify Seller of Buyer’s calculation of
the Taxes of such Straddle Period allocated to the Interim Period of such
Straddle Period (in accordance with this Agreement). Within thirty (30) days
following Seller’s receipt of such Straddle Period Tax Return (and the
calculation of the Taxes allocated to the Interim Period of the Straddle
Period), Seller shall have the right to object to such Straddle Period Tax
Return or calculation by written notice to Buyer. If Seller does not object by
written notice to Buyer within such time period, such Straddle Period Tax Return
and calculation shall be deemed to have been accepted and agreed upon, and final
and conclusive, for purposes of this Section 4.15(a)(iii). If Seller objects to
such Straddle Period Tax Return and/or calculation of the Taxes allocated to the
Interim Period of the Straddle Period (in accordance with this Agreement), it
shall notify Buyer in writing of the disputed item (or items) and the basis for
its objection, and Seller and Buyer shall act in good faith to resolve any such
dispute as promptly as practicable. If Seller and Buyer have not reached
agreement regarding such dispute, the dispute shall be presented to the
Independent Accounting Firm, whose determination shall be binding upon both
Seller and Buyer, and who shall make such determination within ten (10) days but
in no event later than five (5) days prior to the Due Date of such Straddle
Period Tax Return. With respect to each Straddle Period Tax Return, no later
than two (2) days prior to the Due Date of such Straddle Period Tax Return,
Seller shall pay to Buyer an amount equal to the Pre-Closing Taxes that are
shown to be due and payable on the face of such Straddle Period Tax Return that
are allocable to any Interim Period, in accordance with the principles set forth
in the definition of the term “Pre-Closing Taxes”. Buyer shall cause the Company
or applicable Subsidiary

 

53



--------------------------------------------------------------------------------

(as the case may be) to file each Straddle Period Tax Return and pay to the
applicable Tax authority all amounts shown to be due and payable on the face of
such Straddle Period Tax Return.

(b) Tax Matters Cooperation. Buyer, the Acquired Companies and Seller shall, and
shall cause their respective Affiliates to, cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
Tax Returns of the Acquired Companies and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Acquired
Companies, Seller and Buyer shall (i) retain all books and records with respect
to Tax matters pertinent to each of the Acquired Companies relating to any
taxable period beginning before the Closing Date until expiration of the statute
of limitations (and, to the extent notified by Buyer or Seller, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any Tax authority and (ii) give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, shall allow the
requesting party to take possession of such books and records.

(c) Section 338 Election.

(i) Except as provided in clause (ii) below, neither Buyer nor Seller nor any of
their Affiliates shall make or cause to be made any election under Section 338
of the Code in connection with the transactions contemplated by this Agreement.

(ii) To the extent requested by Buyer, Seller shall join Buyer in timely making
elections under Section 338(h)(10) of the Code (and any corresponding elections
under state, local, or foreign tax law) (collectively the “Section 338(h)(10)
Elections”) with respect to the purchase and sale of the stock of any Acquired
Companies other than those listed on Section 4.15(c) of the Company Disclosure
Letter (such companies other than those listed on Section 4.15(c) of the Company
Disclosure Letter the “Section 338(h)(10) Companies”), and Buyer and Seller
shall cooperate in the completion and timely filing of such elections in
accordance with the provisions of Treasury Regulation Section 1.338(h)(10)-1 (or
any comparable provisions of state, local or foreign Tax law) or any successor
provision. Buyer may at its discretion make elections under Section 338(g) of
the Code (and any corresponding elections under state, local, or foreign tax
law) (together with the Section 338(h)(10) Elections, the “Section 338
Elections”) with respect to the stock of any Acquired Company that is not a
United States domestic corporation. Buyer shall not make a 338(g) Election for
any United States domestic corporation. Seller and Buyer shall determine the
fair market value of the assets of the Section 338(h)(10) Companies and the
allocation of Purchase Price (as required pursuant to section 338(h)(10) of the
Code and

 

54



--------------------------------------------------------------------------------

regulations promulgated thereunder), together with applicable liabilities, among
such assets. The parties shall agree on a schedule setting forth the allocation
as soon as practicable after the Closing Date. Neither Seller nor Buyer shall
take any position on any Tax Return or with any taxing authority that is
inconsistent with such allocation.

(d) Limitations on Actions Affecting Pre-Closing Taxes. Except as required by
applicable Law, neither Buyer nor any of its Affiliates (including, after the
Closing, the Acquired Companies) shall, without the prior written consent of
Seller, make or change any Pre-Closing Tax Period Tax election of or with
respect to any Acquired Company or amend, refile or otherwise modify (or grant
an extension of any applicable statute of limitations with respect to) any Tax
Return of any Acquired Company for a Pre-Closing Tax Period (or portion thereof)
that could result in any increased Tax liability of any Acquired Company (or
Seller or any of its Affiliates) in respect of a Pre-Closing Tax Period (or
portion thereof).

(e) Tax Package. To the extent not previously provided, Buyer (at its own cost
and expense) shall prepare and provide or cause to be prepared and provided to
Seller a Tax Package for each relevant Acquired Company. The Tax Package shall
be provided to Seller as promptly as practicable but in the case of the Tax
Package for Seller’s U.S. federal income tax return for the year ended
December 31, 2006, shall be provided no later than May 31, 2007. For the
avoidance of doubt, in the event Buyer does not fulfill its obligations pursuant
to this Section 4.15(e), Seller shall be entitled, at the sole cost and expense
of Buyer, to prepare or cause to be prepared the information included in the Tax
Package for purposes of preparing any such Tax Return.

(f) Certain Tax Agreements. As of the Closing, all Tax indemnification
agreements and Tax sharing agreements between the Company or its Subsidiaries,
on the one hand, and Seller or its Subsidiaries (other than the Company or its
Subsidiaries), on the other hand, shall be terminated and, after the Closing,
the Acquired Companies shall have no further rights or obligations under any
such Tax indemnification agreement or Tax sharing agreement.

(g) Tax Indemnification.

(i) Seller shall be responsible for, and shall indemnify Buyer, the Company, and
Affiliates thereof for, any Damages attributable to (a) Pre-Closing Taxes,
(b) Taxes of any member of an affiliated, consolidated, combined or unitary
group of which any Acquired Company is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation Section 1.1502-6 or any
analogous or similar state, local, or foreign law or regulation, (c) except for
amounts payable under the Orbitz Tax Agreement, which shall be exclusively
governed by the provisions of clause (ii) of this Section 4.15(g), all Taxes of
any person imposed on any Acquired Company or any other liability imposed under
any Tax sharing, Tax indemnity, Tax allocation or similar contracts (whether or
not written) to which the Company or any of its Subsidiaries was obligated, or
was a party, on or prior to the Closing Date, and (d)

 

55



--------------------------------------------------------------------------------

notwithstanding Section 7.4, any loss, liability, claim, damage or expense
attributable to any breach of any representation or warranty contained in
Section 3.2(l)(v), Section 3.2(l)(vii) or Section 3.2(l)(viii).

(ii) Seller shall be responsible for, and shall indemnify Buyer, the Company,
and Affiliates thereof for, any Damages attributable to any liability or
obligation under the Tax Agreement dated as of November 25, 2003, by and among
Orbitz, Inc., American Airlines, Inc., Continental Airlines, Inc., Omicron
Reservations Management, Inc., Northwest Airlines, Inc., and UAL Loyalty
Services, Inc. (the “Orbitz Tax Agreement”) that relates to a payment required
to be made to any Airline (as defined in the Orbitz Tax Agreement) under the
Orbitz Tax Agreement after the Closing Date to the extent that such payment is
attributable to (1) Actually Realized Tax Benefits (as defined in the Orbitz Tax
Agreement) that are realized by Seller, Realogy, Wyndham, or any Affiliate of
any of the foregoing (other than the Acquired Companies), regardless of when
realized; or (2) Realized Tax Benefits (as defined in the Orbitz Tax Agreement)
that are realized by the Acquired Companies to the extent that such Actually
Realized Tax Benefits are not realized in a Post-Closing Tax Period.

(iii) Buyer shall be responsible for and shall indemnify Seller and its
Affiliates for any Damages attributable to Section 338 Taxes and any
Extraordinary Transaction Taxes.

(iv) Except in the case of any Acquired Company with respect to which a
Section 338(h)(10) Election is made, in calculating amounts payable pursuant to
this Section 4.15(g), with respect to liabilities or indemnified amounts for any
Acquired Company such amounts shall be determined without duplication and
computed net of any Tax Benefit Actually Realized by any payee or its Affiliate;
provided, however, that if a Tax Benefit attributable to an amount paid pursuant
to this Section 4.15(g) is Actually Realized after the payment date of such
amount paid the party realizing such Tax Benefit shall promptly pay it to the
other party; provided, further, that in the event a Tax Benefit is reduced as a
result of a determination by any Governmental Entity in a later year, the
indemnified party shall be reimbursed by the indemnifying party for such
reduction. The determination of whether there has been a Tax Benefit shall be
made solely at the indemnified party’s good faith discretion. In computing the
amount of any such Tax Benefit, the indemnified party shall be deemed to
recognize all other items of loss, deduction or credit before recognizing any
item arising from the payment of any indemnified Tax.

(h) Tax Indemnification Procedures.

(i) If a notice of deficiency, proposed adjustment, adjustment, assessment,
audit, examination or other administrative or court proceeding, suit, dispute or
other claim (a “Tax Claim”) shall be delivered or sent to or commenced or
initiated against any Acquired Company by any Tax authority with respect to
Taxes or Tax Returns of any Acquired Company for which Buyer may reasonably be
entitled to indemnification from Seller pursuant to Section 4.15, Buyer shall
promptly notify Seller in writing of the Tax Claim.

 

56



--------------------------------------------------------------------------------

(ii) With respect to Tax Claims of or relating solely to Taxes of any Acquired
Company for any Pre-Closing Tax Period, Seller may, upon written notice to
Buyer, assume and control the defense of such Tax Claim at its own cost and
expense and with its own counsel. Buyer may retain separate co-counsel at its
sole cost and expense and participate in the defense of the Tax Claim (including
participation in any relevant meetings and conference calls). Seller shall not
enter into any settlement with respect to any such Tax Claim without Buyer’s
prior written consent, which consent will not be unreasonably withheld, and
shall keep Buyer informed of all developments and events relating to such Tax
Claim (including promptly forwarding copies to Buyer of any related
correspondence).

(iii) Seller and Buyer shall jointly control and participate in all proceedings
taken in connection with any Tax Claim relating to a Straddle Period, and shall
bear their own respective costs and expenses. Neither Seller nor Buyer shall
settle any such Tax Claim without the prior written consent of the other.

(iv) The amount or economic benefit of any refunds, credits or offsets of Taxes
of the Acquired Companies for any Pre-Closing Tax Period shall be for the
account of Seller, except to the extent such refunds, credits or offsets are
taken into account in determining Net Working Capital. Notwithstanding the
foregoing, any such refunds, credits or offsets of Taxes shall be for the
account of Buyer to the extent such refunds, credits or offsets of Taxes are
attributable (determined on a marginal basis) to the carryback from a
Post-Closing Tax Period of items of loss, deduction or credit, or other Tax
items, of the Acquired Companies (or any of their respective Affiliates,
including Buyer). The amount or economic benefit of any refunds, credits or
offsets of Taxes of any Acquired Company for any Post-Closing Tax Period shall
be for the account of Buyer. The amount or economic benefit of any refunds,
credits or offsets of Taxes of the Acquired Companies for any Straddle Period
shall be equitably apportioned between Seller and Buyer. Each party shall
forward, and shall cause its Affiliates to forward, to the party entitled to
receive the amount or economic benefit of a refund, credit or offset to Tax the
amount of such refund, or the economic benefit of such credit or offset to Tax,
within ten (10) days after such refund is received or after such credit or
offset is allowed or applied against another Tax liability, as the case may be.

(i) Unless otherwise required by a final determination of a Governmental Entity,
the Parties shall treat all payments made pursuant to this Agreement after the
Closing as adjustments to the Purchase Price.

 

57



--------------------------------------------------------------------------------

(j) Notwithstanding any other provision in this Agreement to the contrary, this
Section 4.15 shall exclusively govern matters relating to Taxes of the Acquired
Companies.

Section 4.16 Compliance with WARN Act and Similar Statutes. Buyer shall not, and
shall cause the Acquired Companies not to, at any time within ninety (90) days
after the Closing Date, effectuate (i) a “plant closing” (as defined in the
Worker Adjustment and Retraining Notification Act of 1988 (the “WARN Act”))
affecting any site of employment or one or more facilities or operating units
within any site of employment or facility of the Acquired Companies or (ii) a
“mass layoff” (as defined in the WARN Act) affecting any site of employment or
facility of the Acquired Companies; or, in the case of clauses (i) and (ii), any
similar action under any comparable state, local or foreign Law requiring notice
to employees in the event of a plant closing or layoff. For the avoidance of
doubt, Buyer shall be responsible for notices or payments due to any employees,
and all notices, payments, fines or assessments due to any Governmental Entity
pursuant to any applicable federal, state, local or foreign Law with respect to
the employment, discharge or layoff of any employees by Buyer or any Acquired
Company on or after the Closing, including but not limited to the WARN Act or
any comparable state, local or foreign Law.

Section 4.17 Buyer’s Financing Activities.

(a) Buyer acknowledges and agrees that Seller and its Affiliates and their
respective directors, officers, employees, agents and representatives shall not
have any responsibility for, or incur any liability to, any Person under, any
financing that Buyer may raise in connection with the transactions contemplated
by this Agreement or (except for Seller’s obligations hereunder) any cooperation
provided pursuant to this Section 4.17.

(b) Buyer shall use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to (i) maintain in effect the Financing and the Financing Commitments,
(ii) enter into definitive financing agreements with respect to the Financing,
so that such agreements are in effect as promptly as practicable but in any
event no later than the Closing Date and (iii) consummate the Financing at or
prior to Closing. Buyer shall provide to Seller copies of all documents relating
to the Financing and shall keep Seller reasonably informed of material
developments in respect of the financing process relating thereto. Prior to the
Closing, Buyer shall not agree to, or permit, any amendment or modification of,
or waiver under, the Financing Commitments or other documentation relating to
the Financing in any material respect adverse (including with respect to
conditionality or timing) to Seller without the prior written consent of Seller
(it being understood that Buyer may agree to amend the Financing Commitments to
provide for the assignment of a portion of the debt commitment to additional
agents or arrangers and granting such persons approval rights with respect to
certain matters as are customarily granted to additional agents or arrangers).
Buyer shall promptly, upon request by Seller, reimburse Seller for all
documented out-of-pocket expenses incurred by Seller or its Affiliates or
representatives in connection with such cooperation.

 

58



--------------------------------------------------------------------------------

(c) If, notwithstanding the use of reasonable best efforts by Buyer to satisfy
its obligations under Section 4.17(b), any of the Financing or the Financing
Commitments (or any definitive financing agreement relating thereto) expire or
are terminated or otherwise becomes unavailable prior to the Closing, in whole
or in part, for any reason, Buyer shall (i) promptly notify Seller of such
expiration or termination and the reasons therefor and (ii) use its reasonable
best efforts promptly to arrange for alternative financing (which shall be in an
amount sufficient to pay the Required Amounts from other sources and which do
not include any conditions of such alternative debt financing that are
materially more onerous than or in addition to the conditions set forth in the
Financing), on comparable or more favorable terms to Buyer, the Company and its
Subsidiaries to replace the financing contemplated by such expired, terminated
or unavailable commitments or agreements.

(d) Prior to the Closing and, with respect to clause (iv), prior to and
following the Closing, Seller shall provide, shall, prior to the Closing, cause
the Acquired Companies to provide, and shall use its reasonable best efforts to
cause the respective officers, employees, representatives and advisors,
including legal and accounting advisors, of Seller and, prior to the Closing,
the Acquired Companies to provide, to Buyer all cooperation reasonably requested
by Buyer that is necessary, proper or advisable in connection with Buyer’s
financing and the other transactions contemplated by this Agreement (in each
case, provided that such requested cooperation does not unreasonably interfere
with the ongoing operations of Seller and the Acquired Companies) including
using reasonable best efforts with respect to (i) participation in meetings,
presentations, road shows, due diligence sessions and sessions with rating
agencies, (ii) assisting with the preparation of materials for rating agency
presentations, offering documents, private placement memoranda, bank information
memoranda, prospectuses and similar documents required in connection with the
Financing, (iii) executing and delivering at Closing any pledge and security
documents, other definitive financing documents, or other certificates, legal
opinions or documents as may be reasonably requested by Buyer (including a
certificate of the chief executive officer of any of the Acquired Companies with
respect to solvency matters and consents of accountants for use of their reports
in any materials relating to the Financing), (iv) furnishing Buyer and its
Financing sources with financial and other pertinent information regarding the
Acquired Companies as may be reasonably requested by Buyer, including all
financial statements and financial data of the type required by Regulation S-X
and Regulation S-K under the Securities Act and in compliance with the other
rules and regulations promulgated by the United States Securities and Exchange
Commission (the “SEC”) (including the Financial Statements) to consummate the
offerings of debt securities contemplated by the Financing Commitments at the
time during the Company’s fiscal year such offerings will be made and to effect
a registered exchange offer with the SEC with respect to any such debt
securities, (v) obtaining accountants’ comfort letters (including comfort levels
customary in similar types of transactions for pro forma financial information
and related adjustments), legal opinions, surveys and title insurance as
reasonably requested by Buyer; provided that nothing herein shall require such
cooperation to the extent it would interfere unreasonably with the business or
operations of the Acquired Companies, (vi) at Closing enter into interest rate
hedge transactions, (vii) taking all actions reasonably necessary to (A) permit
the prospective lenders involved in

 

59



--------------------------------------------------------------------------------

the Financing to evaluate the Company’s current assets, cash management and
accounting systems, policies and procedures relating thereto for the purposes of
establishing collateral arrangements and (B) establish bank and other accounts
and blocked account agreements and lock box arrangements in connection with the
foregoing, (viii) obtaining any necessary rating agencies’ confirmation or
approvals for the Financing, (ix) if the Closing has not occurred prior to
August 15, 2006, providing Buyer by no later than August 15, 2006 with an
unaudited combined balance sheet and unaudited combined statements of income and
cash flows of the Acquired Companies as of and for the three months ended
June 30, 2006 (the “Closing Financial Statements”); and (x) taking all corporate
actions necessary to permit the consummation of the Financing and to permit the
proceeds thereof to be made available as of the Closing Date; provided, however,
that, under no circumstances shall the Acquired Companies be required to incur
any obligations or liabilities that arise prior to the Closing. Whether or not
the Closing occurs, Buyer shall, promptly upon request by Seller, reimburse
Seller for all reasonable and documented out-of-pocket costs incurred by Seller
or (to the extent paid prior to Closing) the Acquired Companies in connection
with such cooperation. The Company hereby consents to the use of its and its
Subsidiaries’ logos in connection with the Financing.

(e) The Company shall provide monthly financial reports of the Acquired
Companies prepared in the ordinary course of business to the Buyer.

Section 4.18 Resignations. Seller shall use reasonable best efforts to obtain
the written resignations of each director or manager, as applicable, and officer
of the Acquired Companies listed on Section 4.17 of the Company Disclosure
Letter, effective as of the Closing Date.

Section 4.19 Certain Transactions.

(a) Buyer shall not, and shall not permit any of its Affiliates to, acquire or
agree to acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of or equity in, or by any other manner, any
business or any Person or other business organization or division thereof, or
otherwise acquire or agree to acquire any assets if such business or person
competes in any line of business with any business of any of the Acquired
Companies and the entering into of a definitive agreement relating to or the
consummation of such acquisition, merger or consolidation could reasonably be
expected to (i) impose any delay in the obtaining of, or increase the risk of
not obtaining, any authorizations, consents, orders, declarations or approvals
of any Governmental Entity necessary to consummate the transactions contemplated
by this Agreement or the expiration or termination of any applicable waiting
period, (ii) increase the risk of any Governmental Entity entering an order
prohibiting the consummation of the transactions contemplated by this Agreement,
(iii) increase the risk of not being able to remove any such order on appeal or
otherwise or (iv) delay or prevent the consummation of the transactions
contemplated by this Agreement.

(b) Prior to Closing, Buyer shall not, and shall not permit any of its
Affiliates to, agree to divest or otherwise dispose of, or cause the direct or
indirect

 

60



--------------------------------------------------------------------------------

divestiture or disposition of, any of the assets of or interests in, or by any
other manner, any of the Acquired Companies, including without limitation, any
of the assets of or interests in Buyer or the Investor, except as expressly set
forth in Section 4.7.

Section 4.20 Disclosure Supplement. The Company shall have the right from time
to time prior to the Closing to supplement or amend the Company Disclosure
Letter with respect to any matter hereafter arising that, if existing or known
at the date of this Agreement, would have been required to be set forth or
described in the Company Disclosure Letter; provided that without the consent of
Buyer no such updates shall be taken into account for purposes of determining
whether or not the conditions set forth in Section 5.1 are satisfied or in
determining whether Seller or the Company has breached any of its respective
representations and warranties or covenants or other agreements for any purpose
under this Agreement.

Section 4.21 Exclusive Dealing. Except as otherwise provided in Section 12.1 of
the Cendant Separation Agreement, during the period from the date of this
Agreement through the Closing or the earlier termination of this Agreement
pursuant to Section 6.1, neither Seller nor the Acquired Companies shall take or
permit any other Person on its behalf to take, directly or indirectly, any
action to encourage, initiate or engage in discussions or negotiations with, or
provide any information to, any Person (other than Buyer and its
Representatives) concerning any purchase of all or substantially all of the
Equity Interests, any merger involving the Acquired Companies, any sale of all
or substantially all of the assets of the Acquired Companies, taken as a whole,
or any similar transaction involving the Acquired Companies. Seller shall not
sell or otherwise transfer any Equity Interests of CFHC and will not permit CFHC
to transfer any Shares.

Section 4.22 Structuring Cooperation.

(a) Notwithstanding any other provision of this Agreement to the contrary, prior
to the Closing Seller shall, and shall cause the Acquired Companies to,
cooperate with Buyer in connection with structuring the acquisition of the
Shares in such manner as may be requested by Buyer (including, without
limitation, allowing for the purchases contemplated hereunder to be effected by
one or more Affiliates of the Buyer, and providing for the separate purchase of
all or any portion of the equity of any of the Acquired Companies by Buyer or an
Affiliate of Buyer, any such equity to be included in the definition of “Shares”
for purposes of this Agreement (in which case representations in Section 3.1 and
Section 3.2 with respect to Shares shall be deemed to be references to such
securities) and shall take any and all actions necessary to effectuate such
structure (including without limitation entering into separate agreements with
respect to such transactions and making Tax elections), provided that such
cooperation and other actions do not have any material adverse financial or Tax
consequences to the Seller or any of its Affiliates that will not be reimbursed
pursuant to a mutually agreed upon indemnity given by Buyer. Seller and Buyer
shall and shall cause each of their Affiliates to file all relevant Tax Returns
consistently with the structure agreed upon by the parties hereto pursuant to
this Section 4.22(a), unless and until otherwise required by a Governmental
Entity.

 

61



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement to the contrary, prior
to the Closing Buyer shall cooperate with Seller and the Acquired Companies in
connection with structuring the acquisition of the Shares in such manner as may
be requested by Seller (including, without limitation, allowing for the purchase
by Buyer of one or more Acquired Companies pursuant to Section 4.22(a) of this
Agreement from a seller that is different from the entity that currently owns
such Acquired Company) and Buyer shall permit Seller and the Acquired Companies
to take any and all actions necessary to effectuate such structure (including,
without limitation, entering into separate agreements with respect to such
transactions and making Tax elections) so as to permit Seller and the Acquired
Companies to minimize Taxes (including, without limitation, Taxes attributable
to the triggering of dual consolidated losses within the meaning of Section 1503
of the Code) attributable to the transactions contemplated by this Agreement;
provided, however, that such cooperation and other actions do not have any
material adverse financial or Tax consequences to Buyer or the Acquired
Companies for periods after the Closing that will not be reimbursed pursuant to
a mutually agreed upon indemnity given by Seller. Seller and Buyer shall and
shall cause each of their Affiliates to file all relevant Tax Returns
consistently with the structure agreed upon by the parties hereto pursuant to
this Section 4.22(b), unless and until otherwise required by a Governmental
Entity.

(c) Each of Buyer and Seller shall bear its own costs incurred in connection
with this Section 4.22 and no such cost shall constitute Damages for purposes of
Section 4.15(g).

Section 4.23 Solvency. To the extent that Buyer, any of its Affiliates or any
Person providing all or any part of the Financing receives a solvency opinion of
a third party appraisal firm with respect to the transactions contemplated by
this Agreement and/or Financing, Buyer agrees to use reasonable best efforts to
cause such opinion to be addressed and delivered to Seller.

Section 4.24 Travelport Facility. Concurrently with the Closing on the Closing
Date, Seller shall repay all amounts outstanding under the Travelport Facility.

Section 4.25 Separation Agreements. Prior to or concurrently with the Closing,
Seller shall and shall cause the other intended parties thereto to enter into
the Separation Agreements substantially in the forms provided to Buyer prior to
the date of this Agreement, with such amendments thereto that do not adversely
affect Buyer or any of the Acquired Companies or to which Buyer has consented.

Section 4.26 Severance Costs. From and after the Closing Date, Seller shall be
solely responsible for and shall indemnify Buyer and the Acquired Companies from
and against any liabilities or obligations relating to the Severance Costs.

Section 4.27 Delivery of Financial Statements. As promptly as reasonably
practicable, but in no event later than five (5) Business Days following the
date hereof, Seller shall deliver to Buyer the Financial Statements referred to
in clause (i) of the definition thereof in final form, which shall be
substantively identical to the drafts

 

62



--------------------------------------------------------------------------------

thereof delivered to Buyer in connection with the execution of this Agreement.
Seller shall use reasonable best efforts to deliver to Buyer as promptly as
reasonably practicable, but in no event later than July 19, 2006, the Financial
Statements referred to in clause (ii) of the definition thereof, which shall
conform in all material respects to the draft thereof delivered to Buyer in
connection with the execution of this Agreement.

ARTICLE V

CONDITIONS OF PURCHASE

Section 5.1 Conditions to Obligations of Buyer. The obligations of Buyer to
effect the Closing shall be subject to the following conditions except to the
extent waived in writing by Buyer:

(a) Representations and Warranties and Covenants of Seller and the Company.

(i) The representations and warranties of Seller and the Company contained
(A) in Section 3.1(a), Section 3.1(b), Section 3.1(c), Section 3.1(g),
Section 3.2(a), Section 3.2(b), Section 3.2(c), Section 3.2(e),
Section 3.2(m)(ii), Section 3.2(s) and Section 3.2(u) shall be true and correct
as of the Closing Date as though made on and as of the Closing Date (except for
representations and warranties that expressly speak as of an earlier date, which
representations and warranties shall be true as of such specified date), except
for failures to be true and correct that are expressly permitted by this
Agreement or consented to by Buyer or that result from actions taken at the
request of Buyer in connection with the Financing and (B) in Section 3.1 and
Section 3.2 (other than those representations and warranties specified in clause
(A) above) shall, without giving effect to any materiality or Material Adverse
Effect qualifications therein, be true and correct as of the Closing Date as
though made on and as of the Closing Date (except for representations and
warranties that expressly speak as of an earlier date, which representations and
warranties shall be true as of such specified date), except for such failures to
be true and correct as do not constitute a Material Adverse Effect;

(ii) Seller shall have in all material respects performed the obligations and
complied with the covenants required by this Agreement to be performed or
complied with by it at or prior to the Closing or, if Seller shall have failed
to so perform such obligations or comply with such covenants, such failures
shall have been cured; and

(iii) Seller shall have delivered to Buyer a certificate of Seller, dated the
Closing Date, to the effect of the foregoing clauses (i) and (ii) above.

(b) Waiting Periods. All waiting periods applicable under the HSR Act shall have
expired or been terminated. All waiting periods applicable to the transaction
under any Foreign Antitrust Merger Control Laws set forth in Section 5.1(b) of
the Company Disclosure Letter.

 

63



--------------------------------------------------------------------------------

(c) No Prohibition. No statute, rule or regulation shall have been enacted or
promulgated by any Governmental Entity which prohibits the consummation of the
transactions contemplated by this Agreement, and there shall be no order or
injunction of a court of competent jurisdiction in effect preventing the
consummation of the transactions contemplated by this Agreement.

(d) Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement and be continuing (excluding the effects of any
action taken by Seller, the Company or Buyer pursuant to Section 4.7).

Section 5.2 Conditions to Obligations of Seller. The obligations of Seller to
effect the Closing shall be subject to the following conditions except to the
extent waived in writing by Seller:

(a) Representations and Warranties and Covenants of Buyer.

(i) The representations and warranties of Buyer contained (A) in Section 3.3(b)
and Section 3.3(h) shall be true and correct as of such specified date) and
(B) in Section 3.3 (other than those representations and warranties specified in
clause (A) above), without giving effect to any materiality qualifications,
therein, shall be true and correct as of the Closing Date as though made on and
as of the Closing Date (except for representations and warranties that expressly
speak as of an earlier date, which representations and warranties shall be true
as of such specified date), except for such failures to be true and correct as
would not in the aggregate prevent or materially impair or delay consummation by
Buyer of the transactions contemplated by this Agreement;

(ii) Buyer shall have in all material respects performed the obligations and
complied with the covenants required by this Agreement to be performed or
complied with by it at or prior to the Closing or, if Buyer shall have failed to
so perform such obligations or comply with such covenants, such failures shall
have been cured; and

(iii) Buyer shall have delivered to Seller a certificate of Buyer, dated the
Closing Date to the effect of the foregoing clauses (i) and (ii) above.

(b) Waiting Periods. All applicable waiting periods under the HSR Act shall have
expired or been terminated. All waiting periods applicable to the transaction
under any Foreign Antitrust Merger Control Laws set forth on Section 5.1(b) of
the Company Disclosure Letter.

(c) No Prohibition. No statute, rule or regulation shall have been enacted or
promulgated by any Governmental Entity which prohibits the consummation of the
transactions contemplated by this Agreement, and there shall be no order or
injunction of a court of competent jurisdiction in effect preventing the
consummation of the transactions contemplated by this Agreement.

 

64



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION

Section 6.1 Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing Date as follows:

(a) by mutual written consent of Buyer and Seller;

(b) by the written notice of Seller to Buyer if the Closing shall not have
occurred on or before October 31, 2006 (the “Outside Date”); provided, however,
that the right to terminate this Agreement under this Section 6.1(b) shall not
be available to Seller if the failure of Seller to fulfill any obligation under
this Agreement shall have been the cause of, or shall have resulted in, the
failure of the Closing to occur on or prior to such date;

(c) by the written notice of Buyer to Seller if the Closing shall not have
occurred on or before the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.1(c) shall not be available to
Buyer if the failure of Buyer to fulfill any obligation under this Agreement
shall have been the cause of, or shall have resulted in, the failure of the
Closing to occur on or prior to such date;

(d) either Seller or Buyer, upon written notice to the other, if any court of
competent jurisdiction or other competent Governmental Entity shall have issued
a statute, rule, regulation, order, decree or injunction or taken any other
action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement and such statute, rule, regulation,
order, decree or injunction or other action shall have become final and
non-appealable, unless the failure to consummate the Closing because of such
action by a Governmental Entity shall be due to the failure of the party seeking
to terminate this Agreement to have fulfilled any of its obligations under this
Agreement;

(e) by written notice of Seller to Buyer if (x) Buyer shall have breached any of
the covenants or agreements contained in this Agreement to be complied with by
Buyer such that the condition set forth in Section 5.2(a)(ii) would not be
satisfied, or (y) there exists a breach of any representation or warranty of
Buyer contained in this Agreement such that the condition set forth in
Section 5.2(a)(i) would not be satisfied and, in the case of (x) or (y), such
breach is incapable of being cured by the Outside Date or is not cured within
thirty (30) Business Days after Buyer receives written notice of such breach
from Seller; or

(f) by written notice of Buyer to Seller if (x) Seller shall have breached any
of the covenants or agreements contained in this Agreement to be complied with
by Seller such that the condition set forth in Section 5.1(a)(ii) would not be
satisfied, or (y) there exists a breach of any representation or warranty of
Seller contained in this

 

65



--------------------------------------------------------------------------------

Agreement such that the condition set forth in Section 5.1(a)(i) would not be
satisfied and, in the case of (x) or (y), such breach is incapable of being
cured by the Outside Date or is not cured within thirty (30) Business Days after
Seller receives written notice of such breach from Buyer.

(g) by written notice of Buyer to Seller upon Seller’s breach of the first
sentence of Section 4.27.

Section 6.2 Effect of Termination. In the event of termination of this Agreement
by a party hereto pursuant to Section 6.1 hereof, written notice thereof shall
forthwith be given by the terminating party to the other parties hereto, and
this Agreement shall thereupon terminate and become void and have no effect,
without any liability or obligation on the part of any party hereto except as
provided in the following sentence, and the transactions contemplated by this
Agreement shall be abandoned without further action by the parties hereto,
except that the provisions of Section 4.5, Section 7.1, Section 7.2,
Section 7.3, Section 7.5, Section 7.7, Section 7.8, Section 7.9, Section 7.10
and this Section 6.2 shall survive the termination of this Agreement; provided,
however, that if such termination shall result from the willful and material
breach by a party of any of its representations, warranties, covenants or
agreements set forth in this Agreement, Seller, the Company or, subject to the
limitations set out below, Buyer, as the case may be, shall be fully liable for
any and all Damages of the other parties as a result of such breach prior to
termination. In the event that the conditions to the Closing set forth in
Sections 5.1 and 5.2 hereunder (other than those conditions that by their nature
cannot be satisfied until the Closing) are satisfied or waived and Buyer
breaches (whether or not intentionally) its obligation to effect the Closing
pursuant to Article II and satisfy its obligation to make the payment pursuant
to Section 2.1 because of a failure to receive the proceeds of one or more of
the debt financings contemplated by the Debt Commitment Letters or the failure
to have received the proceeds of any alternative debt financing (a “Debt Receipt
Failure”), then, upon Seller’s termination of this Agreement pursuant to
Section 6.1(e) or by either party pursuant to Section 6.1(b) or 6.1(c), Buyer
shall pay $107,500,000 (the “Termination Fee”) to Seller or as directed by
Seller as promptly as reasonably practicable (and, in any event, within two
(2) Business Days following such termination), without deduction, set-off,
counterclaim or withholding. Notwithstanding anything else in this Agreement to
the contrary: (1) if in the circumstances in which Buyer becomes obligated to
pay the Termination Fee, Buyer is not otherwise in breach of this Agreement
(including its obligation under Section 4.17) such that the conditions set forth
in Section 5.2(a) would not be satisfied (excluding Buyer’s failure to make the
payment pursuant to Section 2.1 and otherwise effect the Closing because of a
Debt Receipt Failure that would cause the conditions set forth in Section 5.2(a)
not to be satisfied, subject to Buyer’s compliance with its obligation under
Section 4.17), then the right of Seller to receive payment of the Termination
Fee in accordance herewith shall be the sole and exclusive remedy of Seller
against Buyer for any loss or damage suffered as a result of the breach of any
representation, warranty, covenant or agreement contained in the Agreement by
Buyer and the failure of the transactions to be consummated (it being understood
that in any other case Seller’s right to recover any other or additional damages
and remedies available to it in respect of any willful breach of this Agreement
by Buyer shall not be limited in any respect, subject to

 

66



--------------------------------------------------------------------------------

the limitation set forth in the immediately following clause (2)); and (2) in no
event shall Buyer be subject to liability in excess of $215,000,000 (inclusive
of the Termination Fee) for all Damages arising from or in connection with
breaches by Buyer of its representations, warranties, covenants and agreements
contained in this Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Assignment; Binding Effect. This Agreement and the rights hereunder
are not assignable unless (i) such assignment is consented to in writing by both
Buyer and Seller, (ii) Seller assigns its rights or obligations hereunder to one
or more wholly owned Subsidiaries or (iii) Buyer assigns its rights, in whole or
in part, to one or more Affiliates of Buyer, but in the case of clauses (ii) and
(iii) above, no such assignment will relieve Seller or Buyer of its respective
obligations under this Agreement. This Agreement and all the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

Section 7.2 Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal Laws, and not the Laws governing conflicts of Laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law),
of the State of New York.

Section 7.3 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE PARTIES ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, COUNTY OF
NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, THE PARTIES, IRREVOCABLY
(I) ACCEPT GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
THESE COURTS; (II) WAIVE ANY OBJECTIONS WHICH SUCH PARTY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; (III) AGREE THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT THEIR
RESPECTIVE ADDRESSES PROVIDED IN ACCORDANCE WITH SECTION 7.5; AND (IV) AGREE
THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY

 

67



--------------------------------------------------------------------------------

RESPECT. THE PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVE THEIR RIGHT TO TRIAL
BY JURY IN ANY SUCH JUDICIAL PROCEEDING OR OTHER ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

Section 7.4 Survival.

(a) The representations and warranties contained herein shall not survive the
Closing and shall thereupon terminate, and no Action for any breach thereof or
to recover Damages in respect of any breach thereof shall survive, or be
available after, the Closing; provided, however, that the representations and
warranties set forth in Section 3.1(a), Section 3.1(b), Section 3.1(c),
Section 3.1(g), Section 3.2(a), Section 3.2(b), Section 3.2(c), Section 3.2(e),
Section 3.2(s), Section 3.2(u), Section 3.2(v), Section 3.3(a) and
Section 3.3(b) shall survive the Closing indefinitely.

(b) All covenants and agreements contained herein which by their terms are to be
performed in whole or in part, or which prohibit actions, subsequent to the
Closing Date and the covenants and agreements set forth in Section 7.7, shall
survive the Closing in accordance with their terms. All other covenants and
agreements contained herein shall not survive the Closing and shall thereupon
terminate, including any Actions for indemnification or for Damages in respect
of any breach thereof.

Section 7.5 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given when delivered personally, when sent by confirmed cable, telecopy,
telegram or facsimile, when sent by overnight courier service or when mailed by
certified or registered mail, return receipt requested, with postage prepaid to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

If to Buyer, to:

TDS Investor LLC

c/o The Blackstone Group

345 Park Avenue

Floor 31

New York, New York 10154

Attn: Paul C. Schorr, IV

Fax: (212) 583-5842

with copies, in the case of notice to Buyer, to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: William E. Curbow, Esq.

Fax: (212) 455-2502

 

68



--------------------------------------------------------------------------------

If to Seller, to:

Cendant Corporation

9 West 57th Street

New York, New York 10019

Attn: General Counsel

Fax: (212) 413-1922

with copies, in the case of notice to Seller, to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Daniel Wolf, Esq.

         Alejandro Radzyminski, Esq.

Fax: (212) 735-2000

If to the Company, to:

Travelport Inc.

7 Sylvan Way

Parsippany, New Jersey 07054

Attn: Eric J. Bock, Esq.

Fax: (212) 413-1922

Section 7.6 Headings. The headings contained in this Agreement are inserted for
convenience only and shall not be considered in interpreting or construing any
of the provisions contained in this Agreement.

Section 7.7 Fees and Expenses. Except as otherwise specified in this Agreement,
each party hereto shall bear its own costs and expenses (including investment
advisory and legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated by this Agreement; provided, that Seller shall
bear all of the Acquired Companies’ Transaction Fees; and, provided further,
Buyer and Seller shall each be responsible for 50% of all Transfer Taxes other
than Transfer Taxes attributable to the making of the Section 338 Elections,
which shall be characterized as Section 338 Taxes for purposes of this
Agreement.

Section 7.8 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings between the parties with respect to such subject matter;
provided, however, that this Agreement shall not supersede the terms and
provisions of the Separation Agreements and the Confidentiality Agreement, which
shall survive and remain in effect until expiration or termination thereof in
accordance with their respective terms and this Agreement.

 

69



--------------------------------------------------------------------------------

Section 7.9 Interpretation.

(a) When a reference is made to an Article, Section or Schedule, such reference
shall be to an Article, Section or Schedule of or to this Agreement unless
otherwise indicated.

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(c) Unless the context requires otherwise, words using the singular or plural
number also include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders.

(d) References to “dollars” or “$” are to U.S. dollars.

(e) The terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar
words refer to this entire Agreement.

(f) This Agreement was prepared jointly by the parties hereto and no rule that
it be construed against the drafter will have any application in its
construction or interpretation.

Section 7.10 Disclosure. Any matter disclosed in any Section of the Company
Disclosure Letter shall be considered disclosed with respect to each other
Section of such Schedule to the extent the relevance of such disclosure to such
other Section is reasonably apparent. The inclusion of information in any
Section of the Company Disclosure Letter shall not be construed as an admission
that such information is material or that such matter actually constitutes
noncompliance with, or a violation of, any Law, Permit or Contract or other
topic to which such disclosure is applicable.

Section 7.11 Waiver and Amendment. This Agreement may be amended, modified or
supplemented only by a written mutual agreement executed and delivered by Seller
and Buyer. Except as otherwise provided in this Agreement, any failure of any
party to comply with any obligation, covenant, agreement or condition herein may
be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligations, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

Section 7.12 Third-party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted assigns and, except for Section 4.8,
nothing herein express or implied shall give or be construed to give to any
Person, other than the parties hereto and such permitted assigns, any legal or
equitable rights hereunder.

 

70



--------------------------------------------------------------------------------

Section 7.13 Enforcement.

(a) Seller and the Company agree that, to the extent they have incurred Damages
in connection with this Agreement or the transactions contemplated hereby,
(i) the maximum aggregate liability of Buyer for such losses or damages shall be
limited to $215,000,000 and (ii) in no event shall Seller or the Company seek to
recover any money damages in excess of such amount from (or seek any other
remedy against) Buyer or its representatives and Affiliates in connection
herewith.

(b) The parties hereto agree that if any of the provisions of this Agreement
were not performed by Seller in accordance with the terms hereof and that, prior
to the termination of this Agreement pursuant to Section 6.1, Buyer shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity. The parties acknowledge that Seller shall not be
entitled to an injunction or injunctions to prevent breaches of this Agreement
by Buyer or to enforce specifically the terms and provisions of this Agreement
and that Seller’s sole and exclusive remedy with respect to any such breach
shall be the remedies set forth in Section 6.2 and Section 7.13(a).

Section 7.14 Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof.

Section 7.15 No Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS AGREEMENT FOR
PUNITIVE DAMAGES OR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES
OF ANY KIND OR NATURE, REGARDLESS OF THE FORM OF ACTION THROUGH WHICH SUCH
DAMAGES ARE SOUGHT. IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS AGREEMENT
FOR LOST PROFITS, EVEN IF UNDER APPLICABLE LAW, SUCH LOST PROFITS WOULD NOT BE
CONSIDERED CONSEQUENTIAL OR SPECIAL DAMAGES.

Section 7.16 Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument binding upon all of the parties hereto notwithstanding the fact that
all parties are not signatory to the original or the same counterpart. For
purposes of this Agreement, facsimile signatures shall be deemed originals, and
the parties agree to exchange original signatures as promptly as possible.

Section 7.17 Remedies. Notwithstanding any other provision of this Agreement,
each representation and warranty that speaks as to a specific matter shall be
the sole and exclusive representation and warranty of the Company relating to,
and shall be the sole and exclusive basis for any claim by Buyer in relation to
such matter.

 

71



--------------------------------------------------------------------------------

Section 7.18 No Right of Setoff. No party hereto nor any Affiliate thereof may
deduct from, set off, holdback or otherwise reduce in any manner whatsoever any
amount owed to it hereunder or pursuant to any Separation Agreement against any
amounts owed hereunder or pursuant to any Separation Agreement by such Persons
to the other party hereto or any of such other party’s Affiliates.

[Remainder of Page Intentionally Left Blank]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

CENDANT CORPORATION By:  

/s/ James E. Buckman

Name:   James E. Buckman Title:   Vice Chairman and   General Counsel TRAVELPORT
INC. By:  

/s/ Eric J. Bock

Name:   Eric J. Bock Title:   Executive Vice President and   General Counsel TDS
INVESTOR LLC By:  

/s/ Paul C. Schorr, IV

Name:   Paul C. Schorr, IV Title:   Manager

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page ARTICLE I DEFINITIONS Section 1.1    Definitions    1 ARTICLE II
PURCHASE AND SALE OF SHARES Section 2.1    Purchase and Sale of Shares    16
Section 2.2    Closing    16 Section 2.3    Purchase Price Adjustment    17
Section 2.4    Withholdings    21 ARTICLE III REPRESENTATIONS AND WARRANTIES
Section 3.1    Representations and Warranties of Seller    22 Section 3.2   
Representations and Warranties of the Company    24 Section 3.3   
Representations and Warranties of Buyer    36 Section 3.4    No Other
Representations or Warranties    39 ARTICLE IV COVENANTS Section 4.1    Conduct
of the Company’s Business    40 Section 4.2    Employment Matters    43
Section 4.3    Retention Payments    44 Section 4.4    Publicity    44
Section 4.5    Confidentiality    45 Section 4.6    Access to Information    45
Section 4.7    Filings and Authorizations, Including HSR Act Filing    46
Section 4.8    Director and Officer Liability; Indemnification    47 Section 4.9
   Reasonable Best Efforts    49 Section 4.10    Insurance    49 Section 4.11   
Termination of Agreements    50 Section 4.12    Release of Guarantees    50
Section 4.13    Provision of Certain Services    51 Section 4.14    Website   
51 Section 4.15    Tax Matters    51 Section 4.16    Compliance with WARN Act
and Similar Statutes    58 Section 4.17    Buyer’s Financing Activities    58
Section 4.18    Resignations    60 Section 4.19    Certain Transactions    60
Section 4.20    Disclosure Supplement    61 Section 4.21    Exclusive Dealing   
61 Section 4.22    Structuring Cooperation    61 Section 4.23    Solvency    62
Section 4.24    Travelport Facility    62

 

i



--------------------------------------------------------------------------------

Section 4.25

   Separation Agreements    62

Section 4.26

   Severance Costs    62

Section 4.27

   Delivery of Financial Statements    62 ARTICLE V CONDITIONS OF PURCHASE

Section 5.1

   Conditions to Obligations of Buyer    63

Section 5.2

   Conditions to Obligations of Seller    64 ARTICLE VI TERMINATION

Section 6.1

   Termination of Agreement    65

Section 6.2

   Effect of Termination    66 ARTICLE VII MISCELLANEOUS

Section 7.1

   Assignment; Binding Effect    67

Section 7.2

   Choice of Law    67

Section 7.3

   Consent to Jurisdiction; Service of Process; Waiver of Jury Trial    67

Section 7.4

   Survival    68

Section 7.5

   Notices    68

Section 7.6

   Headings    69

Section 7.7

   Fees and Expenses    69

Section 7.8

   Entire Agreement    69

Section 7.9

   Interpretation    70

Section 7.10

   Disclosure    70

Section 7.11

   Waiver and Amendment    70

Section 7.12

   Third-party Beneficiaries    70

Section 7.13

   Enforcement    71

Section 7.14

   Severability    71

Section 7.15

   No Consequential Damages    71

Section 7.16

   Counterparts; Facsimile Signatures    71

Section 7.17

   Remedies    71

Section 7.18

   No Right of Setoff    72

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

     Page

Acquired Companies

   1

Action

   1

Actually Realized

   1

Affected Employees

   2

Affiliate

   2

Agreement

   2

Balance Sheet

   2

Balance Sheet Date

   2

Bastion

   2

Business Day

   2

Buyer

   2

Capex Budget

   2

Cendant Separation Agreement

   2

Closing

   2

Closing Consideration

   2

Closing Date

   2

Closing Financial Statements

   61

Closing Indebtedness

   2

Code

   2

Company

   2

Company Contracts

   3

Company Disclosure Schedule

   3

Company Indemnitees

   49

Company Intellectual Property

   3

Company Leases

   3

Company Plan

   3

Company Portion Retention Payment

   45

Confidentiality Agreement

   3

Contract

   3

Controlled Group

   34

Copyrights

   3

Current Assets

   3

Current Liabilities

   3

D&O Insurance

   49

Debt Commitment Letter

   4

Debt Financing

   4

Debt Receipt Failure

   67

Dispute Notice

   4

Due Date

   53

Encumbrance

   4

Environmental Laws

   4

Equity Commitment Letter

   4

Equity Financing

   4

Equity Interests

   4

ERISA

   4

Estimated Closing Adjustment

   4

Estimated Closing Indebtedness

   4

Estimated Company Portion Retention Payments

   4

Estimated Company Portion Retention Payments Payment

   4

Estimated GTA Bonus

   5

Estimated M&A Cost Payment

   5

Estimated M&A Costs

   5

Estimated Net Working Capital

   5

Estimated PA Cost Payment

   5

Estimated PA Costs

   5

Estimated Project Nova Cost Payment

   5

Estimated Project Nova Costs

   5

Estimated Restructuring Cost Payment

   5

Estimated Restructuring Costs

   5

Extraordinary Transaction Taxes

   5

Final Adjustments

   5

Final Amounts

   5

Final Closing Balance Sheet

   5

Final Closing Indebtedness

   6

Final Closing Indebtedness Adjustment

   6

Final Company Portion Retention Payments

   6

Final Company Portion Retention Payments Adjustment

   6

Final GTA Bonus

   6

Final M&A Costs

   6

Final M&A Costs Adjustment

   6

Final Net Working Capital

   6

Final PA Costs

   6

Final PA Costs Adjustment

   6

Final Project Nova Costs

   6

Final Project Nova Costs Adjustment

   6

Final Restructuring Costs

   6

 

iii



--------------------------------------------------------------------------------

Final Restructuring Costs Adjustment

   6

Final Working Capital Adjustment

   21

Financial Statements

   6

Financing

   7

Financing Commitments

   39

Foreign Antitrust Merger Control Laws

   7

Foreign Plan

   7

FSA

   7

FSA Notice

   7

FSMA

   7

GAAP

   7

Governmental Entity

   7

Governmental Filings

   7

GTA Bonus

   8

Guarantees

   8

Hazardous Substances

   8

HSR Act

   8

Indebtedness

   8

Indemnity Agreement

   8

Independent Accounting Firm

   8

Initial Purchase Price

   8

Intellectual Property

   8

Interim Period

   9

Investor

   9

Knowledge of the Company

   9

Law

   9

Leased Real Property

   9

Losses

   4

Material Adverse Effect

   9

Net Working Capital

   10

Orbitz Tax Agreement

   10

Organizational Documents

   10

Outside Date

   10

Owned Real Property

   10

Patents

   10

Permits

   10

Permitted Encumbrance

   10

Person

   11

Plans

   11

Post-Closing Tax Period

   11

Pre-Closing Taxes

   11

Preliminary Closing Balance Sheet

   11

Preliminary Closing Indebtedness

   11

Preliminary Closing Statement

   12

Preliminary Company Portion Retention Payments

   12

Preliminary GTA Bonus

   12

Preliminary M&A Costs

   12

Preliminary Net Working Capital

   12

Preliminary PA Costs

   12

Preliminary Restructuring Costs

   12

Project Austin Costs

   12

Project M&A Costs

   12

Project Nova Costs

   12

Purchase Price

   12

Real Property

   12

Realogy

   12

Reference Net Working Capital

   12

Released Parties

   12

Representatives

   13

Required Amount

   13

Restructuring Costs

   13

Retention Letter

   13

Retention Payment

   13

SEC

   61

Section 338 Elections

   13

Section 338 Taxes

   13

Section 338(h)(10) Companies

   13

Section 338(h)(10) Elections

   13

Seller

   13

Seller Consolidated Returns

   13

Seller Plans

   13

Seller Portion Retention Payment

   45

Separation Agreements

   13

Specified Contracts

   14

Straddle Period

   14

Straddle Period Tax Return

   14

Subsidiary

   14

Support Services

   14

Surety Bonds

   14

Tax

   14

Tax Benefit

   14

Tax Package

   15

Tax Return

   15

Terminating Contracts

   15

Termination Fee

   68

Trade Secrets

   15

Trademarks

   15

Transaction Expenses

   15

Transfer Taxes

   15

WARN Act

   15

Wyndham

   15

 

iv